Exhibit 10.1

SETTLEMENT AGREEMENT
 
This Settlement Agreement (“Agreement”) is entered into as of November ___, 2009
by and among Greystone Business Credit II, L.L.C. (“GBC II”), GBC Funding, LLC
(“GBC Funding”) and Greystone Maritime Holdings, LLC (“Greystone Maritime”) on
the one hand and Sierra Center Twenty Four, a Limited Liability Company (“Sierra
24”); Sierra Center Twenty Five, a Limited Liability Company (“Sierra 25”);
Furrs 1, LLC (“Furrs 1”); Furrs 2, LLC (“Furrs 2”); Titan Global Holdings, Inc.
(“Titan Global”); Titan Electronics, Inc., formerly known as Titan PCB West,
Inc. (“Titan Electronics”); Titan East, Inc., formerly known as Titan PCB East,
Inc. (“Titan East”); Oblio Telecom, Inc. (“Oblio”); USA Detergents, Inc.
(“USAD”); Titan Apparel, Inc., as successor to Global Brands Marketing, Inc.
(“Titan Apparel”); Crivello Group, LLC (“CG Group”); Farwell Equity Partners,
LLC (“Farwell”); Farwell Equity Partners II, LLC (“Farwell II”); Start Talk,
Inc. (“Start Talk”); Titan Communications, Inc. (“Titan Comm”); Titan Nexus,
Inc. (“Titan Nexus”); Phoenix Investors, LLC (“Phoenix”); Planet Direct, Inc.,
formerly known as Pinless, Inc. (“Planet Direct”); Marine Growth Finance &
Charter, Inc. (“MGFC”); Marine Growth Canada, Ltd. (“Marine Growth”); Fractional
Marine, Inc. (“Fractional Marine”); Marine Growth Ventures, Inc. (“Marine
Ventures”); David Marks (“Marks”) and Frank Crivello (“Crivello”) on the other
hand.  Each of the foregoing persons and entities are sometimes referred to as a
“Party” and collectively as the “Parties.”  GBC II, GBC Funding and Greystone
Maritime are collectively referred to herein as the “Greystone Parties.”  Sierra
24, Sierra 25, Furrs 1, Furrs, Titan Global, Titan Electronics, Titan East,
Oblio, USAD, Titan Apparel, CG Group, Farwell, Farwell II, Start Talk, Titan
Comm, Titan Nexus, Phoenix, Planet Direct, MGFC, Marine Growth, Fractional
Marine, Marine Ventures, Marks and Crivello are collectively referred to herein
as the “Crivello Parties.”
 
WHEREAS, the Greystone Parties and Crivello Parties have entered into a series
of loan transactions identified on Exhibit A attached hereto and made a part
hereof, which for purposes of this Agreement are hereinafter referred to as the
“Furrs/Sierra Transaction”, the “Oblio Transaction”, the “Titan Electronics
Transaction”, the “Titan Apparel Transaction”, the “MGV Transaction”, the “USAD
Transaction” the “Titan Nexus Transaction”, the “Appco Transaction” and the
“Planet Direct Transaction” (collectively, the “Transactions”);
 
WHEREAS, in connection with the Furrs/Sierra Transaction, pursuant to that
certain Loan and Security Agreement dated as of November 13, 2007 (the “Original
Loan Agreement”) by and among GBC II, Furrs 1, Furrs 2, Sierra 24 and Sierra 25
(Furrs 1, Furrs 2, Sierra 24 and Sierra 25 collectively referred to as
“Borrowing Parties”), GBC II made a loan to the Borrowing Parties in an
aggregate principal amount not to exceed Nine Million Three Hundred Fifty
Thousand Dollars ($9,350,000) (the “Loan”);
 
WHEREAS, the Original Loan Agreement was amended by (i) that certain First
Amendment to Loan and Security Agreement dated as of January 17, 2008 (“First
Amendment”) by and among GBC II, the Borrowing Parties, Marks and Crivello, (ii)
that certain Furrs Modification Agreement dated as of June 12, 2008 (the
“Modification Agreement”) by and among GBC II, GBC Funding, Borrowing Parties,
CG Group, Farwell II, Marks and Crivello, and (iii) that certain Second Loan
Agreement Amendment dated as of November 30, 2008 (“Second Loan Agreement
Amendment”) by and between GBC II, GBC Funding, the Borrowing Parties, Marks and
Crivello (the Original Loan Agreement, as amended by the First Loan Agreement
Amendment, the Modification Agreement and the Second Loan Agreement,
collectively referred to as the “Loan Agreement”);
 
WHEREAS, to secure the Loan, the Borrowing Parties made and delivered to GBC II
certain Senior Mortgages and Assignments of Leases and Rents dated as of
November 13, 2007 (as amended, “Senior Mortgages” and “Senior ALRs”),
encumbering the four properties legally described on Exhibit B attached hereto
(“Project One”, “Project Two”, “Project Three” and “Project Four”, and
collectively referred to as the “Projects”);
 
WHEREAS, certain affiliates of Marks and Crivello are parties to the Titan Loan
Instruments (as defined in the Loan Agreement), and in order to induce GBC II to
make the Loan, the Borrowing Parties agreed to grant a lien in their assets to
secure certain obligations under the Titan Loan Instruments in an amount up to
but not exceeding Eight Million Dollars ($8,000,000) (the “Titan Obligations”);
 
WHEREAS, to secure the Titan Obligations, the Borrower Parties made and
delivered to GBC II certain Junior Mortgages and Junior Assignments of Leases
and Rents dated as of November 13, 2007 (as amended, “Junior Mortgages” and
“Junior ALRs”) encumbering the Projects;
 
WHEREAS, the Oblio Borrowers (as defined in the Loan Agreement), which are
affiliates of Marks and Crivello, are parties to the Titan Loan Agreement (as
defined in the Loan Agreement) and as additional consideration for GBC II to
make the Loan, Borrower Parties agreed to grant a lien in their assets to secure
certain obligations of the Oblio Borrowers under the Titan Loan Agreement in an
amount up to but not exceeding Six Million Dollars ($6,000,000’) (the “Oblio
Obligations”);
 
 
1

--------------------------------------------------------------------------------


 
WHEREAS, to secure the Oblio Obligations, the Borrower Parties made and
delivered to GBC II certain Third Mortgages and Third Assignments of Leases and
Rents dated as of January 17, 2008 (as amended, “Third Mortgages” and “Third
ALRs”) encumbering the Projects;
 
WHEREAS, certain disputes have arisen with respect to each of the Transactions;
 
WHEREAS, Furrs 1, Furrs 2, Sierra 24, and Sierra 25 brought a lawsuit against
GBC II, GBC Funding, and Greystone & Co. in the Circuit Court of Milwaukee
County, Wisconsin known as Furrs 1, LLC; Furrs 2, LLC; Sierra Center Twenty
Four, LLC; and Sierra Center Twenty Five, LLC v. Greystone Business Credit II,
L.L.C.; GBC Funding, LLC; and Greystone & Co., Inc., Case No. 09 CV 004855 (the
“Wisconsin Declaratory Judgment Litigation”);
 
WHEREAS, GBC II brought a lawsuit against Sierra 24 and Sierra 25 in the Circuit
Court of Milwaukee County, Wisconsin known as Greystone Business Credit II,
L.L.C. v. Sierra Center Twenty Four and Sierra Center Twenty Five, Case No. 09
CV 005138 (the “Wisconsin Foreclosure Litigation”);
 
WHEREAS, GBC II brought a lawsuit against Furrs 1 and Furrs 2 in the Second
Judicial District Court, County of Bernalillo, New Mexico known as Greystone
Business Credit II, L.L.C. v. Furrs 1, LLC and Furrs 2, LLC, Case No. CV
2009-03830 (the “New Mexico Foreclosure Litigation”);
 
WHEREAS, GBC II brought an Admiralty Action against MGFC, Marine Growth,
Fractional Marine and Marine Ventures in the Federal Court of Canada known as
Greystone Business Credit II, LLC v. Marine Growth Canada, Ltd., et al, Court
No. T-340-09 (the “Admiralty Litigation”);
 
WHEREAS, GBC II applied for a Bankruptcy Order against Marine Growth in the
Supreme Court of British Columbia, Canada known as In the Matter of the
Bankruptcy of Marine Growth Canada, Ltd., Court No. B09-1130 (the “Canadian
Bankruptcy Litigation”);
 
WHEREAS, GHC II, GBC Funding and Greystone & Co., Inc. filed a Notice with
Summons against Furrs 1, Furrs 2, Sierra 24, Sierra 25, CG Group, Farwell II,
Crivello and Marks in the Supreme Court of the State of New York, County of New
York, known as Greystone Business Credit II, LLC et al. vs. Furrs 1, LLC et al.,
Index No. 601345/09, which action was subsequently dismissed (the “New York
Declaratory Judgment Action”);
 
WHEREAS, the Parties have decided that it would be in their mutual best
interests to settle and compromise all claims between the Greystone Parties on
the one hand and the Crivello Parties on the other hand, with respect to the
Transactions, including but not limited to the claims made in the Wisconsin
Foreclosure Litigation, the Wisconsin Declaratory Judgment Litigation, the New
Mexico Foreclosure Litigation, the Admiralty Litigation and the Canadian
Bankruptcy Litigation and any and all defenses, counterclaims and third-party
claims, including, but not limited to, claims in the nature of set-off or
recoupment, and any other claims that were or could have been brought in the
Wisconsin Foreclosure Litigation, the Wisconsin Declaratory Judgment Litigation,
the New Mexico Foreclosure Litigation the Admiralty Litigation and the Canadian
Bankruptcy Litigation; and
 
WHEREAS, as part of the settlement, the Parties have determined that fee simple
and leasehold title, as applicable, in Project One, Project Two and Project Four
will be conveyed from the Crivello Parties to the Greystone Parties (or to a
nominee of the Greystone Parties) in accordance with the terms and conditions
contained herein and that GBC II shall retain a first priority interest in
Project Three.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, it is agreed as follows:
 
1. Dismissal of Litigation Relating to Furrs/Sierra Transaction.
 
  Upon execution of this Agreement, counsel for the Parties shall immediately
execute and counsel for GBC II shall cause to be filed, within two (2) court
business days in each respective court, stipulations to dismiss the Wisconsin
Foreclosure Litigation, the Wisconsin Declaratory Judgment Litigation, the New
Mexico Foreclosure Litigation and the Admiralty Litigation with prejudice and
without costs or attorneys’ fees, the form of said stipulations to be those
attached as Exhibit C attached hereto and made a part hereof.
 
2. Conveyance of Project One, Project Two and Project Four
 
(a) Project One (4016 Louisiana Boulevard, Albuquerque, New Mexico).  Upon
execution of this Agreement, Furrs 1 shall deposit with Chicago Title and Trust
Company, 171 N. Clark Street, Chicago, Illinois 60601, Attn: Jennifer Rench
(“Escrowee”) or as otherwise agreed upon by the Greystone Parties, (i) a special
warranty deed conveying to a nominee of the Greystone Parties (“Greystone
Nominee”) fee simple title interest to Parcel 1A of Project One, (ii) an
assignment to Greystone Nominee of the leasehold interest of Furrs 1, as ground
lessee under the Ground Lease, to Parcel 1B of Project One; (iii) a bill of sale
transferring all of the right, title and interest of Furrs 1 in its personal
property, if any, to Greystone Nominee free and clear of all liens, security
interests and adverse claims; (iv) a certified rent roll; (v) an estoppel from
Furrs 1 indicating that there are no defaults under any of the leases
encumbering Project One or if any default exists, specifying the exact nature of
the default; (vi) a title affidavit; (vii) an estoppel affidavit; (viii)
originals or certified copies of all leases encumbering Project One, (ix) an
assignment to Greystone Nominee of all of the right, title and interest of Furrs
1 in the leases and all rent and security deposits payable thereunder pertaining
to Project One; (x) an assignment to Greystone Nominee of all of the right,
title and interest of Furrs 1 in and to any contracts, licenses and permits
pertaining to Project One; (xi) copies of all books and records pertaining to
Project One, and originals, to the extent in Furrs 1’s possession, of all
warranties, guarantees and other documents relating to the operation of Project
One in the possession or control of Furrs 1; (xii) all non-cash security
deposits, if any, together with any assignments or other documents necessary to
vest title to the same in Greystone Nominee; (xiii) all transfer declarations or
similar documentation required by law, if any; and (xiv) any and all additional
documents Chicago Title Insurance Company (“Title Company”) or Greystone Nominee
deem reasonably necessary to the proper consummation of the transaction
contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------


 
 
(b) Project Two (5850 Eubanks Avenue, Albuquerque, New Mexico).  Upon execution
of this Agreement, Furrs 2 shall deposit with Escrowee or as otherwise agreed
upon by the Greystone Parties (i) a special warranty deed conveying to Greystone
Nominee fee simple title interest to Project Two; (ii) a bill of sale
transferring all of the right, title and interest of Furrs 2 in its personal
property, if any, to Greystone Nominee free and clear of all liens, security
interests and adverse claims; (iii) a certified rent roll; (iv) an estoppel from
Furrs 2 indicating that there are no defaults under any of the leases
encumbering Project Two or if any default exists, specifying the exact nature of
the default; (v) a title affidavit; (vi) an estoppel affidavit; (vii) originals
or certified copies of all leases encumbering Project Two, (viii) an assignment
to Greystone Nominee of all of the right, title and interest of Furrs 2 in the
leases and all rent and security deposits payable thereunder pertaining to
Project Two; (ix) an assignment to Greystone Nominee of all of the right, title
and interest of Furrs 2 in and to any contracts, licenses and permits pertaining
to Project Two; (x) copies of all books and records pertaining to Project Two,
and originals, to the extent in Furrs 2’s possession, of all warranties,
guarantees and other documents relating to the operation of Project Two in the
possession or control of Furrs 2; (xi) all non-cash security deposits, if any,
together with any assignments or other documents necessary to vest title to the
same in Greystone Nominee; (xii) all transfer declarations or similar
documentation required by law, if any; and (xiii) any and all additional
documents Title Company or Greystone Nominee deem reasonably necessary to the
proper consummation of the transaction contemplated by this Agreement.
 
(c) Project Four (1414-1438 East Brady Street, Milwaukee, Wisconsin).  Upon
execution of this Agreement, Sierra 25 shall deposit with Escrowee or as
otherwise agreed upon by the Greystone Parties (i) a special warranty deed
conveying to Greystone Nominee fee simple title interest to Project Four, (ii) a
bill of sale transferring all of the right, title and interest of Sierra 25 in
its personal property, if any, to Greystone Nominee free and clear of all liens,
security interests and adverse claims; (iii) a certified rent roll; (iv) an
estoppel from Sierra 25 indicating that there are no defaults under any of the
leases encumbering Project Four or if any default exists, specifying the exact
nature of the default; (v) a title affidavit (vi) an estoppel affidavit; (vii)
originals or certified copies of all leases encumbering Project Four, (viii) an
assignment to Greystone Nominee of all of the right, title and interest of
Sierra 25 in the leases and all rent and security deposits payable thereunder
pertaining to Project Four; (ix) an assignment to Greystone Nominee of all of
the right, title and interest of Sierra 25 in and to any contracts, licenses and
permits pertaining to Project Four; (x) copies of all books and records
pertaining to Project Four, and originals, to the extent in Sierra 25’s
possession, of all warranties, guarantees and other documents relating to the
operation of Project Four in the possession or control of Sierra 25; (xi) all
non-cash security deposits, if any, together with any assignments or other
documents necessary to vest title to the same in Greystone Nominee; (xii) all
transfer declarations or similar documentation required by law, if any; and
(xiii) any and all additional documents Title Company or Greystone Nominee deem
reasonably necessary to the proper consummation of the transaction contemplated
by this Agreement.  Notwithstanding anything contained herein to the contrary,
Sierra 25 shall not be required to pay, either now or in the future, those
certain accounts payable for Project Four relating to real estate taxes, water
charges and sewer fees.
 
(d) Release of Senior, Junior and Third Mortgage Liens.  Upon execution of this
Agreement, GBC II shall deposit with Escrowee releases with respect to the
Senior Mortgages, Junior Mortgages, Third Mortgages, Senior ALRs, Junior ALRs,
Third ALRs and UCC financing statement amendments terminating the effectiveness
of the UCC-1 financing statements pertaining to Project One, Project Two and
Project Four.
 
3. Project Three (3921-3953 S. 76th Street, Milwaukee, Wisconsin)
 
.  Upon execution of this Agreement, GBC II shall deposit with Escrowee releases
of the Senior ALR, Junior Mortgage, Junior ALR, Third Mortgage and Third ALR
pertaining to Project Three.  In addition, upon the execution of this Agreement,
GBC II and the Crivello Parties shall deposit with Escrowee an Amended and
Restated Note in the amount of $1,000,000 and an Amended and Restated Senior
Real Property Mortgage and Assignment of Leases and Rents (the “Amended and
Restated Mortgage”), and a Guaranty from each of Marks and Crivello (the
“Guaranty”) substantially in the forms attached hereto as Exhibits D, E and F,
respectively.
 
4. Back Rent on Project Three and Project Four and Walgreens.  With the
exception of any and all rent and other charges and amounts due and owing from
Walgreen Co. (“Walgreens”) pertaining to Project Four, each Party shall have the
right to retain all rents pertaining to Project Three and Project Four that has
been collected by said Party through November 23, 2009.  The Crivello Parties
shall use commercially reasonable efforts to cooperate with the Greystone
Parties in obtaining all past-due payments from Walgreens.  Upon execution of
this Agreement, GBC II and Sierra 25 shall execute a letter addressed to
Walgreens requesting that all rent and other charges and amounts due and owing
under its lease be remitted to GBC II or its nominee.  To the extent Walgreens
remits any such payment(s) to Sierra 25 or any of the Crivello Parties, Sierra
25 shall promptly remit such payment to the Greystone Parties.  Upon execution
of this Agreement, the Greystone Parties shall remit by wire transfer to
Escrowee an amount equal to One Hundred Eighty-Nine Thousand Six Hundred
Seventy-Two and 37/100 Dollars ($189,672.37) which shall be remitted to Sierra
25 in accordance with the Closing Procedures as hereinafter set forth.
 
5. Management of the Projects
 
.  Upon execution of this Agreement, GBC II, or one of its affiliates, will
immediately take over the management of each of the Projects with the exception
of Project Three and the Crivello Parties shall furnish evidence satisfactory to
the Greystone Parties that each of the existing management agreements for the
pertinent Projects have been terminated.
 
6. MGV Transaction
 
.  Upon execution of this Agreement, the Greystone Parties shall return and/or
terminate any and all stock pledges and certificates pertaining to
MGFC.  Effective on the date hereof, that certain guaranty executed by MGFC in
favor of GBC II shall be deemed terminated and of no further force and
effect.  With respect to the vessel known as the Pacific Aurora (the “Aurora”),
which is registered in British Columbia, Canada and is currently docked in
Vancouver, the Crivello Parties hereby agree to forever be barred from asserting
any claim to the Aurora or challenging any rights of the Greystone Parties to
the Aurora, and agree to reasonably cooperate with GBC II in any manner required
in the Admiralty Litigation or the Canadian Bankruptcy Litigation to effect GBC
II’s possessions of and title to the Aurora.
 
7. Titan Apparel Transaction.  With respect to the Titan Apparel Transaction,
there remains a VAT credit in the amount of approximately $2,200,000 (the “VAT
Credit”).  Pursuant to this Agreement, the Crivello Parties hereby agree to
forever be barred from asserting any claim to the VAT Credit or challenging any
rights of the Greystone Parties to the VAT Credit.
 
8. Titan Nexus Transaction.  Pursuant to this Agreement, the Crivello Parties
hereby agree to forever be barred from asserting any claim or challenging any
rights of the Greystone Parties to the personal property of Titan Nexus, which
personal property has previously been surrendered by Titan Nexus to the
Greystone Parties pursuant to the Titan Nexus Transaction.
 
 
3

--------------------------------------------------------------------------------


 
9. Assignment by Greystone to Crivello
 
.  Upon execution of this Agreement, the Greystone Parties shall assign to Furrs
1, Furrs 2, Sierra 24 and Sierra 25, certain stock and equity warrants and/or
interests that the Greystone Parties may have in any of the Crivello Parties,
and certain loans, guarantees, security interests, pledges (including stock
pledges), and certain claims, rights, and causes of action that the Greystone
Parties have against certain of the Crivello Parties and certain of the bankrupt
subsidiaries of the Crivello Parties; excepting the loan, mortgage, guarantee,
claims, rights and causes of action preserved or created by this Agreement,
including (i) the Walgreens’ rent retained by the Greystone Parties as set forth
in Section 4 hereof, (ii) any claim of the Greystone Parties to the Aurora as
set forth in Section 6 hereof, (iii) any claim of the Greystone Parties to a VAT
refund as set forth in Section 7 hereof, (iv) any claim of the Greystone Parties
to the personal property of Titan Nexus as set forth in Section 9 hereof; and
(v) any claim of the Greystone Parties under any guarantee of URI Evan or
Sudeepto Datta.  The foregoing assignment shall be substantially in the form of
Assignment attached hereto as Exhibit G (the “Greystone Assignment”).  The
Greystone Parties shall execute such instruments of assignment and other
documentation as the Crivello Parties may request to effectuate the Greystone
Assignment.  Upon the execution of this Agreement, the Greystone Parties shall
detail the principal, interest and other charges outstanding under the loans
that are being assigned pursuant to the Greystone Assignment.
 
10. Release of Marks and Crivello Guarantees and Assignment of Titan Global
Guarantee.  Upon execution of this Agreement, those certain guarantees dated
December 29, 2006 and February 6, 2008, as well as any other guarantees related
to Titan Global, Furrs 1, Furrs 2, Sierra 24 or Sierra 25 executed by Marks and
Crivello in favor of the Greystone Parties shall be deemed terminated.  In
addition, that certain guaranty dated December 14, 2007, executed by Titan
Global in favor of the Greystone Parties, shall be assigned to Furrs 1, Furrs 2,
Sierra 24 and Sierra 25, or their nominee, pursuant to Section 9 hereof.
 
11. Closing Provisions.  On the date hereof, Escrowee shall advise the attorneys
for the Greystone Parties (Greenberg Traurig, LLP (“GT”)) and the attorneys for
the Crivello Parties (Leverson & Metz, SC (“LM”)) whether Escrowee has received
all of the deposits referenced in this Agreement and is ready to institute
certain closing procedures (the “Closing Procedures”).  The Closing Procedures
shall consist of the following:
 
(a) Title Company shall be ready, willing, able and unconditionally and
irrevocably committed to issue to GBC II (or its nominee) a signed owner’s and
leasehold owner’s title policy (as applicable) dated effective as of the date
hereof in exactly the form of the pro forma title policies attached hereto as
Exhibits H, I and J in the amounts referenced thereon, and a loan policy with
respect to Project Three in the form of the pro forma title policy attached
hereto as Exhibit K in the amount of $1,000,000.
 
(b) Escrowee shall record the releases of the Senior Mortgages, Junior
Mortgages, Third Mortgages, Senior ALRs, Junior ALRs, Third ALRs and UCC
Amendments in the appropriate office(s).
 
(c) Escrowee shall record the Amended and Restated Mortgage with respect to
Project Three.
 
(d) Escrowee shall wire transfer to Sierra 25 One Hundred Eighty-Nine Thousand
Six Hundred Seventy-Two and 37/100 Dollars ($189,672.37) pursuant to wire
instructions furnished by the Crivello Parties.
 
(e) Escrowee shall record the special warranty deeds and the estoppel affidavits
for each of Project One, Project Two and Project Four and the Assignment and
Assumption of Ground Lease for Project One in the appropriate offices.
 
(f) Escrowee shall deliver to GT originals of each of the documents referenced
in Section 2 hereof, together with the Amended and Restated Note and Guaranty as
referenced in Section 3 hereof, the letter to Walgreens referenced in Section 4
hereof, and the termination of the management agreement(s) referenced in Section
5 hereof.
 
(g) Escrowee shall deliver to LM originals of the Greystone Assignment.
 
(h) With respect to the title premiums for each of the title policies and any
fees associated with the documents that Escrowee shall be recording pursuant to
Section 11(a) hereof, Escrowee shall advise the Greystone Parties or GT of the
amount due and the Greystone Parties shall wire such amount to Escrowee pursuant
to wire instructions furnished to GT.
 
12. General Release of the Crivello Parties.  With the express exception of any
claims regarding the obligations set forth in this Agreement and any of the
agreements attached as Exhibits D, E, F and G hereto, the Greystone Parties, on
their own behalf and on behalf of their respective heirs, assigns,
beneficiaries, successors, agents, attorneys, representatives and any other
entity in which the Greystone Parties, or any of them, has any ownership
interest or control (collectively, for purposes of this paragraph only, the
“Greystone Releasors”), do hereby fully release, remise and forever discharge
the Crivello Parties and their respective officers, directors, shareholders,
members, managers, employees, divisions, parents, subsidiaries, affiliates,
heirs, assigns, beneficiaries, successors, agents, attorneys, and
representatives of and from any and all claims, whether previously asserted or
otherwise, and whether known or unknown, including, but not limited to, the
claims alleged by the GBC II in the Wisconsin Foreclosure Litigation and the New
Mexico Foreclosure Litigation (for purposes of this paragraph only, the
“Released Claims”), with the exception of any cross-claims, third-party claims
or other claims which may be asserted against the Crivello Parties by the
Greystone Releasors arising from claims brought by others against the Greystone
Releasors involving any conduct by the Crivello Parties, which claims are
expressly excluded from the scope of Released Claims.  Notwithstanding the
foregoing, any cross-claim, third-party claim or other claim that the Greystone
Releasors might have against the Crivello Parties in connection with George L.
Miller v. Greystone Business Credit II, LLC, et al., United States Bankruptcy
Court for the District of Delaware, Adversary Proceeding No. 09-50100 (the
“Miller Action”), on account of any claim under 11 U.S.C. §547 asserted against
a Greystone Releasor in the Miller Action shall be included among the Released
Claims; but the Released Claims shall not include any other cross-claims,
third-party claims, or other claims that the Greystone Releasors might have
against the Crivello Parties in the Miller Action or any other action or
proceeding.  The Greystone Releasors agree that subject to the exceptions above,
this instrument may be treated as a complete defense to any suit, action or
proceeding that may be brought, instituted or taken by the Greystone Releasors
or their subrogees against any of the Crivello Parties on the Released Claims
and shall forever be a complete bar to the commencement or prosecution of any
suit action or proceeding by the Greystone Releasors or their subrogees against
any of the Crivello Parties for any damages, costs or attorneys’ fees arising
from or in any way connected with the Released Claims.  The Greystone Releasors
represent and warrant to the Crivello Parties that they have not assigned or
otherwise transferred any of the Released Claims to any individual, firm,
corporation or other legal entity.
 
 
4

--------------------------------------------------------------------------------


 
13. General Release of the Greystone Parties.  With the express exception of any
claims regarding the obligations set forth in this Agreement and any of the
agreements attached as Exhibits D, E, F and G hereto, the Crivello Parties, on
their own behalf and on behalf of their respective officers, directors,
shareholders, members, managers, employees, divisions, parents, subsidiaries,
affiliates, heirs, assigns, beneficiaries, successors, agents, attorneys,
representatives, and any other entity in which the Crivello Parties, or any of
them, have any ownership interest or control (collectively, for purposes of this
paragraph only, the “Crivello Releasors”), do hereby fully release, remise and
forever discharge the Greystone Parties, Greystone & Co., Inc., a Delaware
corporation, affiliates and entities controlled by Stephen Rosenberg, and their
respective officers, directors, shareholders, members, managers, employees,
divisions, parents, subsidiaries, affiliates, heirs, assigns, beneficiaries,
successors, agents, attorneys, representatives, and any other entity in which
the Greystone Parties, or any of them, have any ownership interest or control of
and from any and all claims, whether previously asserted or otherwise, and
whether known or unknown, including, but not limited to, the claims, alleged by
Furrs 1, Furrs 2, Sierra 24, and Sierra 25 in the Wisconsin Declaratory Judgment
Litigation, the counterclaims asserted by Furrs 1, Furrs 2, Sierra 24, and
Sierra 24  in the Wisconsin Foreclosure Litigation, the counterclaims asserted
by Furrs 1 and Furrs in the New Mexico Foreclosure Litigation, the Statement of
Defence and Counterclaims asserted by MGFC, Marine Growth, Fractional Marine and
Marine Ventures in the Admiralty Litigation, and any defences or counterclaims
asserted by Marine Growth in the Canadian Bankruptcy Litigation, and expressly
includes and claims arising from or related to the allegation that the Greystone
Parties caused or contributed to: Titan Global’s failure to timely complete
financial statements, to timely file any required documents with the SEC, or to
the eventual delisting of Titan Global with resulting damages  (for purposes of
this paragraph only, the “Released Claims”), or any claims arising in whole or
in part from the allegations asserted by any Crivello Party within the Released
Claims.  The Crivello Releasors agree that this instrument may be treated as a
complete defense to any suit, action or proceeding that may be brought,
instituted or taken by the Crivello Releasors or their subrogees against any of
the Greystone Parties on the Released Claims and shall forever be a complete bar
to the commencement or prosecution of any suit, action or proceeding by the
Crivello Releasors or their subrogees against any of the Greystone Parties for
any damages, costs or attorneys’ fees arising from or in any way connected with
the Released Claims.  The Crivello Releasors represent and warrant to the
Greystone Parties that they have not assigned or otherwise transferred any of
the Released Claims to any individual, firm, corporation or other legal entity.
 
14. Execution of Related Agreements.  Simultaneous with the Parties’ execution
of this Agreement, the Parties shall execute or cause to be executed the
documents heretofore referenced.  Failure to execute any of the agreements
attached hereto shall constitute a material breach of this Agreement.  However,
a subsequent breach of any of the agreements attached hereto shall only
constitute a breach of that respective agreement and shall not in and of itself
constitute a material breach of this Agreement.
 
15. Authority.  Each Crivello Party hereby represents and warrants to the
Greystone Parties that each such Crivello Party is a duly formed and existing
entity, that each Crivello Party has full right and authority to execute and
deliver this Agreement, and that each person signing on behalf of such Crivello
Party is authorized to do so.  With respect to Furrs 1, Furrs 2, Sierra 24 and
Sierra 25, such parties shall be qualified to do business in the states in which
the Projects are located.  Simultaneously herewith, each such Crivello Party
shall furnish resolutions to the Greystone Parties evidencing the
foregoing.  Notwithstanding the foregoing and anything else in this Agreement to
the contrary, the authority of USAD and Marine Growth to execute this Agreement
is subject to any limitations arising from their respective pending bankruptcy
proceedings, and the foregoing representation and warranty is subject to this
limitation.
 
16. Guaranty.  Crivello and Marks (collectively, the “Guarantors”) hereby agree
to be personally liable to the Greystone Parties for the performance of all of
the obligations of the Crivello Parties set forth in this Agreement and for the
breach of any representation, warranty or covenant herein made by any of the
Crivello Parties.  The foregoing guaranty shall be absolute, independent and a
present guaranty of payment and performance.  The Greystone Parties shall not be
required to prosecute collection, enforcement or other remedies against any of
the other Crivello Parties nor to pursue any other rights or remedies before
seeking satisfaction of the Guarantors’ liabilities.  Guarantors shall pay all
of Guarantors’ liabilities to the Greystone Parties in full immediately upon
demand.
 
17. Miscellaneous.
 
(a) The recitals set forth above are incorporated in this Agreement as though
fully set forth herein.
 
(b) The Parties agree that the execution of this Agreement and/or the
performance of any of the covenants or obligations hereunder is in no way an
admission of any fact or matter or liability whatsoever, and that the
consideration mutually given by the Parties hereunder is given solely to
terminate further controversy with respect to all claims the Parties have
against one another.
 
(c) The Parties represent and warrant that, in entering into this Agreement,
they have relied on their own investigation and on the investigation and advice
of their respective attorneys and have not relied on any statement,
representation or commitment of any kind made by any other Party, or by the
other Parties’ representatives, successors, assignees, heirs, officers,
directors, shareholders, employees, agents, or attorneys.
 
(d) The Parties acknowledge that this Agreement has not been drafted by any one
Party or that Party’s attorney.  The Parties further represent that this
Agreement represents the collaborative drafting efforts of all Parties through
their respective attorneys.  Accordingly, none of the Parties will be entitled
to have any language contained in this Agreement construed against the other
because of the identity of the drafter.
 
 
5

--------------------------------------------------------------------------------


 
(e) THIS AGREEMENT AND THE OTHER DOCUMENTS  REFERENCED HEREIN WERE EACH
NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTIONS
EMBODIED HEREBY, INCLUDING WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.  THEREFORE, THIS AGREEMENT
SHALL BE CONSTRUED AND INTERPRETED WITH, AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK CHOICE OF LAW
PRINCIPLES); PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE LAND IS
LOCATED SHALL APPLY TO THE CREATION, PERFECTION AND ENFORCEMENT OF ANY LIENS,
SECURITY INTERESTS AND ENCUMBRANCES GRANTED OR CREATED BY THE MORTGAGES ON REAL
PROPERTY LOCATED IN THE STATE WHERE THE LAND IS LOCATED, AND THE MANAGEMENT,
OPERATION, DISPOSITION AND REALIZATION OF THE SECURITY PROVIDED
THEREBY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE LAWS OF THE
STATE OF NEW YORK SHALL APPLY TO ALL MATTERS RELATING TO THE CHARGING AND
COLLECTION OF INTEREST AND FEES UNDER THE LOAN DOCUMENTS.
 
(f) The titles and headings in this Agreement are included only for ease of
reference and shall have no substantive effect.
 
(g) The Parties agree that this Agreement, including this provision, may only be
modified, amended or changed by a written document executed by each of the
Parties to this Agreement.
 
(h) A waiver of any of the terms of this Agreement, including this provision,
shall not be valid unless it is in writing and signed by all Parties.  The
failure of a Party to enforce any of the provisions of the Agreement at any
time, or to require performance by any other Party of any of the provisions,
shall not in any way be construed:  (i) as a waiver of such provisions; (ii) to
affect the validity of any part of this Agreement; or (iii) to affect the right
of a Party to thereafter enforce each and every provision of the
Agreement.  Waiver of any breach of this Agreement shall not be deemed to be a
waiver of any other or subsequent breach of this Agreement.
 
(i) Any notice required to be given hereunder shall be sent by facsimile and
certified mail, return receipt requested, to the following individuals:
 


For Greystone Parties, or any of them
For Crivello Parties, or any of them
c/o Greystone Business Credit II, L.L.C.
152 West 57th Street, 11th Floor
New York, New York  10019
Attn:  General Counsel
(212) 649-9749
(212) 896-9199 (facsimile)
 
with a copy to:
Greenberg Traurig, LLP
77 West Wacker Drive, Suite 3100
Chicago, Illinois 60601
Attn:  José A. Isasi, II
(312) 456-8400
(312) 899-0362 (facsimile)
 
c/o Phoenix Investors, LLC
1818 North Farwell Avenue
Milwaukee, Wisconsin  53202
Attn:  David Marks
(414) 283-2600
(414) 283-2610 (facsimile)
 
with a copy to:
Leverson & Metz, SC
225 E. Mason Street, Suite 100
Milwaukee, Wisconsin  53202
Attn:  Leonard Leverson
(414) 271-8500
(414) 271-8504 (facsimile)
 

 
(j) This Agreement shall be binding upon and inure to the benefit of the Parties
and their legal representatives, heirs, successors, assigns, employees,
officers, directors and shareholders.  No Party to this Agreement shall take any
action indirectly (including through an intermediary or as part of a group) that
such Party is not permitted by this Agreement to take directly.
 
(k) THE CRIVELLO PARTIES AND THE GREYSTONE PARTIES  EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OF THE OTHER  DOCUMENTS OR BASED UPON, OR ARISING OUT OF, THE
SUBJECT MATTER OF THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS EXECUTED IN
FURTHERANCE OF THIS AGREEMENT.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY THE CRIVELLO PARTIES AND THE GREYSTONE PARTIES, AND THE
CRIVELLO PARTIES ACKNOWLEDGE THAT NEITHER THE GREYSTONE PARTIES NOR ANY PERSON
ACTING ON BEHALF OF THE GREYSTONE PARTIES HAS MADE ANY REPRESENTATIONS OF FACT
TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT.  THE CRIVELLO PARTIES AND THE GREYSTONE PARTIES
EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT, THAT EACH OF THEM HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO
PRIOR TRANSACTIONS AND THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER.
IN THEIR RELATED FUTURE DEALINGS.
 
 
6

--------------------------------------------------------------------------------


 
 
(l) THE CRIVELLO PARTIES AND THE GREYSTONE PARTIES HEREBY AGREE THAT THE
MANDATORY AND EXCLUSIVE JURISDICTION, FORUM AND VENUE FOR ANY LEGAL SUIT, ACTION
OR PROCEEDING, WHETHER IN EQUITY, CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER DOCUMENTS EXECUTED IN FURTHERANCE OF
THIS AGREEMENT, SHALL BE ANY STATE OR FEDERAL COURT LOCATED WITHIN THE SOUTHERN
DISTRICT OF NEW YORK, STATE OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.  THE PARTIES HEREBY ACKNOWLEDGE AND IRREVOCABLY
AGREE THAT THEY HAVE READ AND UNDERSTAND THIS SECTION AND AGREE THAT THE
PARTIES’ CHOSEN JURISDICTION, FORUM AND VENUE PROVIDED FOR HEREIN IS TO THE
EXCLUSION OF ALL OTHER COURTS, VENUES OR JURISDICTIONS IRRESPECTIVE OF THE
POSSIBILITY THAT A LEGAL SUIT, ACTION OR PROCEEDING COULD HAVE BEEN BROUGHT
ELSEWHERE, AND FURTHER AGREE THAT THE PARTIES ARE BARRED FROM ASSERTING,
ADVANCING, OR OTHERWISE RELYING UPON ANY CLAIM, ARGUMENT, AND/OR DEFENSE THAT
SEEKS TO ABROGATE OR OTHERWISE DISCLAIM THE ENFORCEABILITY OF THIS
SECTION.  NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT ANY FORECLOSURE
PROCEEDING INITIATED BY THE GREYSTONE PARTIES MAY, DUE TO THE POTENTIAL NEED TO
OBTAIN JURISDICTION OVER NON-PARTIES TO THIS AGREEMENT, BE BROUGHT IN THE STATE
OR FEDERAL COURTS LOCATED IN MILWAUKEE, WISCONSIN.  THE CRIVELLO PARTIES AND THE
GREYSTONE PARTIES FURTHER AGREE THAT THE BRINGING OF SUCH A FORECLOSURE ACTION
DOES NOT CONSTITUTE A WAIVER OF THE EXCLUSIVE AND MANDATORY JURISDICTION AND
VENUE IN THE STATE OR FEDERAL COURTS LOCATED WITHIN THE SOUTHERN DISTRICT OF NEW
YORK.  THE CRIVELLO PARTIES AND THE GREYSTONE PARTIES EXPRESSLY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF
FORUM NON CONVENIENS. THE CRIVELLO PARTIES AND THE GREYSTONE PARTIES HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON THE CRIVELLO PARTIES AND THE GREYSTONE PARTIES BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE
CRIVELLO PARTIES AND THE GREYSTONE PARTIES , AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.
 
(m) If, for any reason, any provision of this Agreement is determined to be void
or invalid, that determination shall not affect the legality or enforceability
of the remaining provisions of this Agreement.
 
(n) This Agreement reflects all of the agreements and understandings among the
Parties concerning the subject matter of this Agreement.  There are no prior,
other or additional agreements, representations, or warranties among them
concerning the subject matter of this Agreement.  This Agreement supersedes all
previous communications or representations, either oral or written, among the
Parties or any of their agents concerning the subject matter of this Agreement.
 
(o) This Agreement may be executed in multiple counterparts, each of which, when
so executed and delivered and when accompanied by signature pages that, when
taken together, bear the signature of all Parties, shall be considered as having
been duly executed by the Parties, shall be considered an original, and shall be
considered as one and the same instrument and agreement.  Executed signature
pages delivered by telecopier or by an e-mail which contains a portable document
format (.pdf) file of an executed signature page shall be binding as original
signatures.
 
(p) Promptly upon request from time to time of one of the Parties, each Party
shall do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged or delivered, to or at the direction of each Party, all further
acts, transfers, assignments, powers and other documents and instruments as may
be reasonably requested to give effect to the transactions contemplated hereby.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first shown above.
 

 
FURRS 1, LLC, a Delaware limited liability company
 
By:Furrs Manager 1, Inc., a Delaware corporation, its managing member
 
By:  ______________________________
Name:   David M. Marks
Title:     President
 
 
FURRS 2, LLC, a Delaware limited liability company
 
By:Furrs Manager 2, Inc., a Delaware corporation, its managing member
 
By:  ______________________________
Name:   David M. Marks
Title:     President
 
 
SIERRA CENTER TWENTY FOUR, A LIMITED LIABILITY COMPANY, a Wisconsin limited
liability company
 
By:Woodland Court, Inc., a Wisconsin corporation, its managing member
 
By:  ______________________________
Name:     David M. Marks
Title:       President
 
 
SIERRA CENTER TWENTY FIVE, A LIMITED LIABILITY COMPANY, a Wisconsin limited
liability company
 
By:East Towne Plaza, Inc., a Wisconsin corporation, its managing member
 
By:  ______________________________
Name:   David M. Marks
Title:     President
 
 
TITAN GLOBAL HOLDINGS, INC., a Utah corporation
 
By:  ______________________________
Name:   Bryan Chance
Title:     President & CEO
 
 
 

 
 
8

--------------------------------------------------------------------------------


 

 
TITAN ELECTRONICS, INC., a Delaware corporation formerly known as Titan PCB
West, Inc.
 
By:  ______________________________
Name:  Bryan Chance
Title:    President
 
 
 
 
TITAN EAST, INC., a Delaware corporation
 
By:  ______________________________
Name:  Bryan Chance
Title:    President
 
 
 
 
OBLIO TELECOM, INC., a Delaware corporation
 
By:  ______________________________
Name:   Kurt Jensen
Title:     CEO
 
 
 
 
USA DETERGENTS, INC., a Delaware corporation
 
By:  
______________________________                                                                        
Name:                                                                           
Title:                                                                           
 
 
 
 
TITAN NEXUS, INC., a Delaware corporation
 
By:    ______________________________                                                                       
Name:    Bryan Chance
Title:      President
 
 
 
 
TITAN APPAREL, INC., a Delaware corporation
 
 
By:   
______________________________                                                                         
Name:    Kurt Jensen
Title:      President
 
 
 
 
CRIVELLO GROUP, LLC, a Florida limited liability company
 
 
By: 
______________________________                                                                          
Name:      Frank Crivello
Title:        Member
 
 
 
 
FARWELL EQUITY PARTNERS, LLC, a Delaware limited liability company
 
 
By:   ______________________________                                                                        
Name:       David M. Marks
Title:         Managing Member
 
 
 

 
 
9

--------------------------------------------------------------------------------


 
 

 
FARWELL EQUITY PARTNERS II, LLC, a Delaware limited liability company
 
 
By:     ______________________________                                                                      
Name:      David M. Marks
Title:        Managing Member
 
 
 
 
START TALK, INC., a Delaware corporation
 
 
By:  ______________________________
Name:  Bryan Chance
Title:    President
 
 
 
 
TITAN COMMUNICATIONS, INC.,
a Delaware corporation
 
 
By:   ______________________________                                                                      
Name:     Kurt Jensen
Title:       President
 
 
 
 
PLANET DIRECT, INC., a Texas corporation f/k/a Pinless, Inc.
 
 
By:  ______________________________
Name:     Kurt Jensen
Title:       President
 
 
 
 
MARINE GROWTH FINANCE & CHARTER, INC., a Delaware corporation
 
 
By:      ______________________________                                                                     
Name:      Craig Hodgkins
Title:        President
 
 
 
 
MARINE GROWTH CANADA, LTD, a _________________________
 
 
By:   ______________________________                                                                        
Name:                                                                           
Title:                                                                           
 
 
 

 
 
10

--------------------------------------------------------------------------------


 

 
PHOENIX INVESTORS, L.L.C.,
a Wisconsin limited liability company
 
By:     ______________________________                                                                      
Name:    David M. Marks
Title:      Managing Director
 
 
 
 
FRACTIONAL MARINE, INC., a Delaware corporation
 
 
By:    ______________________________                                                                       
Name:                                                                           
Title:                                                                           
 
 
 
 
MARINE GROWTH VENTURES, INC., a Delaware corporation
 
 
By:      ______________________________                                                                     
Name:                                                                           
Title:                                                                           
 
 
 
 
 
 
David Marks
 
Frank Crivello
 
 
 
GREYSTONE BUSINESS CREDIT II, L.L.C., a Delaware limited liability company
 
 
By:          ____________________________________
Name:     Allison W. Berman
Its:           Vice President
 
 
 
 
GBC FUNDING, L.L.C., a Delaware limited liability company
 
 
By:          ____________________________________
Name:     Allison W. Berman
Its:           Vice President
 
 
 
 
GREYSTONE MARITIME HOLDINGS, LLC, a Delaware limited liability company
 
 
By:           ____________________________________
Name:     Allison W. Berman
Its:           Vice President
 
 
 



11

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT BY ESCROWEE




The undersigned hereby acknowledges receipt of the foregoing Settlement
Agreement and agrees to proceed in strict accordance therewith.
 
 

  CHICAGO TITLE AND TRUST COMPANY          
Dated:  November ____, 2009
By:
/s/        Name        Title           


 




 


 




12

--------------------------------------------------------------------------------



EXHIBIT A


List of Transactions






1.
Furrs 1, Furrs 2, Sierra 24 and Sierra 25 (“Furrs/Sierra Transaction”)



2.
Oblio Telecom, Inc., Titan Wireless Communications, Inc., Start Talk, Inc.,
Titan Card Services, Inc. and Titan Communications, Inc. (“Oblio Transaction”)



3.
Titan Electronics, Inc. (f/k/a Titan PCB West, Inc.), Titan East, Inc. (f/k/a
Titan PCB East, Inc.) and Titan Nexus, Inc. (“Titan Electronics Transaction”)



4.
Titan Apparel, Inc. (“Titan Apparel Transaction”)



5.
Marine Growth Ventures Inc. (“MGV Transaction”)



6.
USA Detergents (“USAD Transaction”)



7.
Planet Direct, Inc. f/k/a Pinless, Inc. (“Planet Direct Transaction”)



8.           Titan Nexus, Inc. (“Titan Nexus Transaction”)


9.           Appalachian Oil Company (“Appco Transaction”)


A-1

--------------------------------------------------------------------------------



EXHIBIT B


Legal Descriptions of the Projects


PROJECT ONE:


PARCEL 1A (FEE) FURRS 1, LLC:
 
Portions of Tracts B and C, STARDUST SKIES, Unit 4, as the same are shown and
designated on the plat entitled "UNIT 4 OF STARDUST SKIES, AN ADDITION TO THE
CITY OF ALBUQUERQUE, NEW MEXICO", filed in the Office of the County Clerk of
Bernalillo County, New Mexico on May 12, 1960 in Volume D-2, folio 97 and being
more particularly described as follows: BEGINNING at the most Northeasterly
corner of the parcel herein described a point on the Southerly right of way line
of Montgomery Boulevard N.E. (a 5/8" rebar and survcap stamped "HUGG LS 5823"),
whence the Northeast corner of Tract A of said Stardust Skies, Unit 4 bears S.
89° 46' 00" W., 256.10 feet distant (informational tie only); Thence, S. 01° 24'
37" W., 359.78 feet to the Southeast corner of the parcel herein described (a
cross (X) scribed on the concrete sidewalk set); Thence, S. 89° 46' 00" W.,
406.41 feet to the Southwest corner of the Parcel herein described (a PK nail
and shinner in the asphalt found in place) a point on the Easterly right of way
line of Louisiana Boulevard N.E.; Thence, N. 01° 24' 37" E., 159.89 feet along
said Easterly right of way line of Louisiana Boulevard N.E. to a point (a
concrete nail and brass disc stamped L.S. 5823 set in the asphalt); Thence, N.
89° 46' 00" E., 175.31 feet to a point (a concrete nail and brass disc stamped
L.S. 5823 set in the north face of a curb); Thence, N. 01 ° 24' 37" E., 199.89
feet to the most Northwesterly corner of the parcel herein described (a 1/2"
rebar found in place) a point on said Southerly right of way line of Montgomery
Boulevard N.E.; Thence, N. 89° 46' 00" E., 231.10 feet along said Southerly
right of way line of Montgomery Boulevard N.E. to the Northeast corner and point
of beginning of the parcel herein described.
 
PARCEL 1B (LEASEHOLD) FURRS 1, LLC:
 
Portions of Tracts B and C, STARDUST SKIES, UNIT 4 as the same are shown and
designated on the plat entitled "UNIT 4 of STARDUST SKIES, AN ADDITION TO THE
CITY OF ALBUQUERQUE, NEW MEXICO", filed in the office of the County Clerk of
Bernalillo County, New Mexico on May 12, 1960 in Volume D-2, folio 97 and being
more particularly described as follows: BEGINNING at the most Northwesterly
corner of the parcel herein described a point on the Southerly right of way line
of Montgomery Boulevard N.E. (a 5/8" rebar and survcap stamped HUGG LS 5823"
set), whence the Northeast corner of Tract A of said Stardust Skies, Unit 4
bears S. 89° 46' 00" W., 256.10 feet distant (informational tie only); Thence,
N. 89° 46' 00" E., 100.00 feet along said Southerly right of way line of
Montgomery Boulevard N.E. to the Northeast corner of the Tract herein described
(a 5/8" rebar and survcap stamped "HUGG LS 5823" set); Thence, S. 01° 24' 37"
W., 360.61 feet to a point, (a 5/8" rebar and survcap stamped "HUGG L.S. 5823"
set); Thence, S. 47° 47' 24" E., 34.55 feet to a point on a curve on the
Northwesterly right of way line of Natalie Avenue N.E., (a 5/8" rebar and
survcap stamped "HUGG L.S. 5823" set); Thence, Southwesterly and Northwesterly
along the Northwesterly, Westerly and Northerly right of way line of Natalie
Avenue N.E. for the following Seven (7) courses: Southwesterly, 131.26 feet
along the arc of a curve to the left (said curve having a radius of 180.00 feet
and a chord which bears S. 21° 19' 08" W., 128.37 feet) to a point of tangency
(a 5/8" rebar and survcap stamped "HUGG L.S. 5823" set); Thence, S. 00° 25' 40"
W., 106.72 feet to a point of curvature, (a 5/8" rebar found in place); Thence,
Southwesterly, 39.27 feet along the arc of a curve to the right (said curve
having a radius of 25.00 feet and a chord which bears S. 45° 25' 40" W., 35.35
feet) to a point of compound curvature and the most Southeasterly corner of the
parcel herein described, (a concrete nail and shinner in asphalt found in
place); Thence Northwesterly 115.53 feet along the arc of a curve to the right
(said curve having a radius of 811.62 feet and a chord which bears N. 85° 29'
40" W, 115.43 feet) to a point of Tangency, (a 5/8" rebar and survcap stamped
"HUGG L.S. 5823" set); Thence, N. 81° 25' 00" W., 203.10 feet to a point of
curvature, (a 5/8" rebar and survcap stamped "HUGG L.S. 5823" set); Thence,
Northwesterly, 124.07 feet along the arc of a curve to the left (said curve
having a radius of 871.62 feet and a chord which bears N. 85° 29' 40" W., 123.96
feet) to a point of reverse curvature and the most Southwesterly corner of the
parcel herein described, (a 5/8" rebar and Survcap stamped "HUGG L.S. 5823"
set); Thence, Northwesterly, 39.57 feet along the arc of a curve to the right
(said curve having a radius of 24.92 feet and a chord which bears N. 44° 04' 52"
W., 35.55 feet) to a point of tangency on the Easterly right of way line of
Louisiana Boulevard N.E., (a 5/8" rebar and survcap stamped "HUGG L.S. 5823"
set); Thence, N 01° 24' 37" E., 198.50 feet along said Easterly right of way
line of Louisiana Boulevard N.E. to a point, (a PK nail and shinner in the
asphalt found in place); Thence, N. 89° 46' 00" E., 406.41 feet to a point (a
cross (X) scribed on concrete sidewalk set); Thence, N. 01° 24' 37" E., 359.78
feet to the most Northwesterly corner and point of beginning of the parcel
herein described.
 
SAVE AND EXCEPTING THE FOLLOWING:
 
A certain tract of land located within the Corporate limits of the City of
Albuquerque, New Mexico, comprising a portion of Tract C, Unit 4, of the
Stardust Skies Addition, as shown on the plat filed in the office of the County
Clerk of Bernalillo County on May 12, 1960, and being more particularly
described as follows: BEGINNING at a point whence the south southeast return of
the southwest corner of Tract C, Bears N. 88° 21' 20" W., a distance of 37.02
feet; Thence, N. 00 29' 01" W., a distance of 209.52 feet; Thence, N. 89 30' 59"
E., a distance of 173.00 feet; Thence, S. 00° 29' 01" E., a distance of 232.72
feet; Thence, N. 81° 25' 00" W., a distance of 87.59 feet; Thence, along the arc
of a curve to the left with delta = 05° 43' 19", R = 871.62, and L 87.05 feet to
the point of beginning.
 
PARCEL 1C (EASEMENT) FURRS 1, LLC:
 
A non exclusive easement for roadways, walkways, ingress and egress and parking
of motor vehicles as set forth in those certain Grant of Easements with
Covenants and Restrictions Affecting Land and Amendments thereto recorded in
Book Misc. 160, page 688; in Book Misc. 306, page 257; in Book Misc. 431, page
576; in Book Misc. 665, page 101; in Book Misc. 964, page 611 and in Book Misc.
224-A, page 649, records of Bernalillo County, New Mexico, located upon Tract
A-1 of a replat of Tract A and a portion of Tract C of Unit No. 4 of STARDUST
SKIES, an Addition to the City of Albuquerque, New Mexico, as the same is shown
and designated on the replat of said addition, filed in the Office of the County
Clerk of Bernalillo County, New Mexico, on January 30, 1970, in Plat Book A-2,
folio 195; Tract M of Plat of Tract M, a replat of the remainder of Tracts B and
C Stardust Skies Unit No. 4, Albuquerque, New Mexico, as the same is shown and
designated on the replat of said addition, filed in the office of the County
Clerk of Bernalillo County, New Mexico, on March 12, 1985, in Plat Book C-26,
page 136; and Tracts B and C, Stardust Skies, Unit 4, as the same are shown and
designated on the plat entitled "Unit 4 of Stardust Skies, an addition to the
City of Albuquerque, New Mexico", filed in the Office of the County Clerk of
Bernalillo County, New Mexico on May 12, 1960 in Volume D-2, folio 97.
 


B-1

--------------------------------------------------------------------------------


 
PROJECT TWO:


PARCEL 2A (FEE) FURRS 2, LLC:
 
Parcel 1 of MOUNTAIN RUN SUBDIVISION, as the same is shown and designated on the
plat thereof, filed in the Office of the County Clerk of Bernalillo County, New
Mexico, on December 8, 1983, in Volume C-22, folio 148 and being more
particularly described as follows: BEGINNING at the Southeast corner of said
Parcel 1, (a cross (X) scribed in concrete set), said corner also being the
Southwest corner of Parcel 2 of said Mountain Run Subdivision whence the
Albuquerque City Survey Monument :1 E2 1 A" bears S. 71° 15' 37" W., 643.28 feet
distant; Thence, N. 5° 00' 00" W., 299.14 feet along the Southerly boundary line
of said Parcel 1 to a non tangential point of curvature (a cross (X) scribed on
the concrete sidewalk set); Thence northeasterly 5.10 feet along the arc of a
curve to the right (said curve having a radius of 15.00 feet and a chord which
bears N. 23° 15' 52" E., 5.07 feet) to a point of Tangency on the Southeasterly
right of way line of Eubank Boulevard N.E. (a cross (X) scribed on the concrete
sidewalk set); Thence Northeasterly along said Southeasterly right of way line
of Eubank Boulevard N.E. for the following four (4) courses: Thence, N. 33° 00'
00" E., 275.02 feet to a point of curvature (a cross (X) scribed on the concrete
sidewalk); Thence, Northeasterly, 39.73 feet along the arc of a curve to the
right (said curve having a radius of 140.00 feet and a chord which bears N. 41 °
07' 48" E., 39.60 feet) to a point of reverse curvature (a cross (X) scribed on
the concrete sidewalk set); Thence, Northeasterly 45.21 feet along the arc of a
curve to the left (said curve having a radius of 160.00 feet and a chord which
bears N. 41° 07' 48" E., 45.25 feet) to a point of tangency (a cross (X) scribed
on the concrete sidewalk set); Thence, N. 33° 00' 00" E., 35.98 feet to the
Northwest corner of said Parcel 1 also being the Southwest corner of Parcel 2 of
said Mountain Run Subdivision (a cross (X) scribed on the concrete sidewalk
set); Thence, S 57° 00' 00" E., 288.00 feet to the Northeast corner of said
Parcel 1 (a concrete nail and brass disc stamped "LS 5823" set in the asphalt);
Thence, S. 33° 00' 00" W., 400.00 feet to the Southeast corner and point of said
Parcel 1.
 
PARCEL 2B (NON EXCLUSIVE EASEMENT) FURRS 2, LLC:
 
A non exclusive easement for roadways, walkways, ingress and egress, the parking
of motor vehicles and use of facilities installed for the comfort and
convenience of customers, invitees and employees on the Common Area, as set
forth in Easements with Covenants and Restrictions Affecting Land (ECR) filed
March 15, 1984 in Book Misc. 98-A, page 164-177, as Document No. 1984-018408,
records of Bernalillo County, New Mexico, located upon Parcel II of MOUNTAIN RUN
SUBDIVISION, as the same is shown and designated on the Amended Subdivision Plat
thereof, filed in the Office of the County Clerk of Bernalillo County, New
Mexico on December 8, 1983, in Volume C-22, folio 148.
 
PARCEL 2C (EASEMENT) FURRS 2, LLC:
 
Easements for Common Parking Areas and Access Drives, located upon Parcel II,
for the use of Parcels I, III and IV of MOUNTAIN RUN SUBDIVISION, as the same is
shown and designated as NOTE 8 on the Amended Subdivision Plat thereof, filed in
the Office of the County Clerk of Bernalillo County, New Mexico on December 8,
1983 in Volume C-22, folio 148.
 


PROJECT THREE:


That part of the Northeast 1/4 of Section 21, Town 6 North, Range 21 East, in
the City of Milwaukee, County of Milwaukee, State of Wisconsin, bounded and
described as follows:
 
Commencing at the Northeast corner of the Northeast 1/4 of Section 21; thence
South 00° 17' 22" East along the East line of said 1/4 Section 479.41 feet to a
point; thence South 88° 24' 43" West and parallel with the North line of said
1/4 Section 330.50 feet to a point; thence North 0° 17' 22" West and parallel
with the East line of said 1/4 Section 479.41 feet to a point on the North line
of said 1/4 Section; thence North 88° 24' 43" East along the North line of said
1/4 Section 330.50 feet to the point of commencement. EXCEPT the North 55 feet
and the East 60 feet thereof.


Tax Key No:       570-9994-111-3


Address:             3951 S. 76th Street


 
PROJECT FOUR:
 
PARCEL 1:
 
Lots 29, 30, 31 and 32, Block 242, in Cambridge Subdivision, being a part of Lot
6, in Section 21 and Lots 15 and 16, Block 198, in Rogers Addition, in the
Northeast 1/4 of Section 21, Town 7 North, Range 22 East, in the City of
Milwaukee, County of Milwaukee, State of Wisconsin.
 
ALSO Lots 2, 3, 4 and 5, Block B, in the Subdivision of Southwest 1/4 of the
Northeast 1/4 of Section 21, Town 7 North, Range 22 East, in the City of
Milwaukee, County of Milwaukee, State of Wisconsin.
 
PARCEL 2:
 
Lot 28, Block 242, Cambridge Subdivision, being a part of Lot 6, in Section 21
and Lots 15 and 16, Block 198, in Rogers Addition, in the Northeast 1/4 of
Section 21, Town 7 North, Range 22 East, in the City of Milwaukee, County of
Milwaukee, State of Wisconsin.
 
Tax Key No: 355-0054-100-6
 
Address:                      1414-1438 East Brady Street
 
B-2

--------------------------------------------------------------------------------



EXHIBIT C


Form of Stipulations to Dismiss




 STATE OF WISCONSIN
:
CIRCUIT COURT
:
MILWAUKEE COUNTY
         



 
GREYSTONE BUSINESS CREDIT II, LLC,
 
 
Plaintiff,
v.
SIERRA CENTER TWENTY FOUR, LLC
and SIERRA CENTER TWENTY FIVE,
 
Defendants.
 
 
Case No. 09-CV-005138
 



STIPULATION AND ORDER FOR DISMISSAL
 

--------------------------------------------------------------------------------



NOW COME Plaintiff Greystone Business Credit II, LLC, by and through their
counsel, Michael Best & Friedrich LLP, and Defendants Sierra Center Twenty Four,
LLC and Sierra Center Twenty Five, by and through their counsel, Kravit, Hovel &
Krawczyk S.C., and for the parties’ Joint Stipulation to Dismiss with Prejudice
hereby stipulate as follows:
 
The claims of Plaintiff Greystone Business Credit II, LLC, should be dismissed
forthwith with prejudice pursuant to settlement, with each party to bear
their/its own costs and attorneys fees related to such claims.
 
WHEREFORE the Parties respectfully request that the Court issue an Order
dismissing the claims of Plaintiff Greystone Business Credit II, LLC with
prejudice, and directing that each party bear their/its own costs and attorneys
fees related to such claims.
 
 
 
 

 
C-1

--------------------------------------------------------------------------------




 
MICHAEL BEST & FRIEDRICH LLP


Attorneys for Plaintiff Greystone Business Credit II, LLC
 

         
/s/
   
 
 
Paul E. Benson
   Dated:    
 
 
Miriam S. Fleming
   
 
 

 
KRAVIT, HOVEL & KRAWCZYK S.C.,


Attorneys for Defendants Sierra Center Twenty Four, LLC
and Sierra Center Twenty Five
 
 
 

         
/s/
   
 
 
Stephen E. Kravit
   Dated:  
 
 
 
   
 
 





 
                                                                              
C-2

--------------------------------------------------------------------------------


 





STATE OF WISCONSIN
:
CIRCUIT COURT
:
MILWAUKEE COUNTY
         



 
GREYSTONE BUSINESS CREDIT II, LLC,
 
Plaintiff,
v.
SIERRA CENTER TWENTY FOUR, LLC
and SIERRA CENTER TWENTY FIVE,
 
Defendants.
 
 
Case No. 09-CV-005138
 



ORDER
 

--------------------------------------------------------------------------------



This matter having come before the Court upon the Parties’ Joint Stipulation to
Dismiss with Prejudice, the Court having considered the Stipulation and being
otherwise fully advised in the premises, IT IS HEREBY ORDERED THAT:
1.           Plaintiffs’ claims are dismissed with prejudice; and
2.           Each party shall bear its own costs and attorneys fees related to
these claims.


Dated this ____ day of November, 2009.
 

  BY THE COURT:                          
 
 
Honorable Mel Flanagan       Circuit Court Judge                  



 


C-3

--------------------------------------------------------------------------------




 STATE OF WISCONSIN
:
CIRCUIT COURT
:
MILWAUKEE COUNTY
         



 
FURRS 1, LLC, FURRS 2, LLC,
SIERRA CENTER TWENTY FOUR, LLC
and SIERRA CENTER TWENTY FIVE,
 
Plaintiffs,
v.
GREYSTONE BUSINESS CREDIT II, LLC,
GBC FUNDING, LLC and GREYSTONE & CO., INC.,
 
Defendants.
 
 
Case No. 09-CV-004855
 



STIPULATION AND ORDER FOR DISMISSAL
 

--------------------------------------------------------------------------------

 


NOW COME Plaintiffs, Furrs 1, LLC, Furrs 2, LLC, Sierra Center Twenty Four, LLC
and Sierra Center Twenty Five, by and through their counsel, Kravit, Hovel &
Krawczyk S.C., and Defendants, Greystone Business Credit II, LLC, GBC Funding,
LLC and Greystone & Co., Inc., by and through their counsel, Michael Best &
Friedrich LLP, and for the parties’ Joint Stipulation to Dismiss with Prejudice
hereby stipulate as follows:
 
The claims of Plaintiffs, Furrs 1, LLC, Furrs 2, LLC, Sierra Center Twenty Four,
LLC and Sierra Center Twenty Five, should be dismissed forthwith with prejudice
pursuant to settlement, with each party to bear their/its own costs and
attorneys fees related to such claims.
 
WHEREFORE the Parties respectfully request that the Court issue an Order
dismissing the claims of Plaintiffs, Furrs 1, LLC, Furrs 2, LLC, Sierra Center
Twenty Four, LLC and Sierra Center Twenty Five with prejudice, and directing
that each party bear his/its own costs and attorneys fees related to such
claims.
 
 
C-4

--------------------------------------------------------------------------------


 


KRAVIT, HOVEL & KRAWCZYK, S.C.


Attorneys for Plaintiffs Furrs 1, LLC, Furrs 2, LLC,
Sierra Center Twenty Four, LLC, and
Sierra Center Twenty Five



         
By:
   
 
 
Stephen E. Kravit
  Dated:     
 
 
 
   
 
 

 




MICHAEL BEST & FRIEDRICH LLP


Attorneys for Defendants
Greystone Business Credit II, LLC, GBC Funding, LLC
and Greystone & Co., Inc.



         
By:
   
 
 
Paul E. Benson
  Dated: 
 
 
Miriam S. Fleming
   
 
 


 
 
C-5

--------------------------------------------------------------------------------





STATE OF WISCONSIN
:
CIRCUIT COURT
:
MILWAUKEE COUNTY
         



 
FURRS 1, LLC, FURRS 2, LLC,
SIERRA CENTER TWENTY FOUR, LLC
and SIERRA CENTER TWENTY FIVE,
 
Plaintiffs,
v.
GREYSTONE BUSINESS CREDIT II, LLC,
GBC FUNDING, LLC and GREYSTONE & CO., INC.,
 
Defendants.
 
 
Case No. 09-CV-004855
 



ORDER FOR DISMISSAL
 

--------------------------------------------------------------------------------



This matter having come before the Court upon the Parties’ Joint Stipulation to
Dismiss with Prejudice, the Court having considered the Stipulation and being
otherwise fully advised in the premises, IT IS HEREBY ORDERED THAT:


1.           Plaintiffs’ claims are dismissed with prejudice; and
2.           Each party shall bear its own costs and attorneys fees related to
these claims.


Dated this _____ day of _______________, 2009.
 

 
BY THE COURT:
         
 
 
        Honorable Mel Flanagan       Circuit Court Judge          



 


C-6

--------------------------------------------------------------------------------




 
 
STATE OF NEW MEXICO
SECOND JUDICIAL DISTRICT COURT
COUNTY OF BERNALILLO


GREYSTONE BUSINESS CREDIT II, L.L.C.,
a Delaware limited liability company, and
GBC FUNDING, LLC, a Delaware limited liability company,


Plaintiffs,
v.                                                                                     Case
No. CV-2009-03830


FURRS 1, LLC, a Delaware
limited liability company, and
FURRS 2, LLC, a Delaware limited
liability company,


Defendants.


FURRS 1, L.L.C., a Delaware
limited liability company, and
FURRS 2, L.L.C., a Delaware limited
liability company,
 
 
                         Counter-Claimants,
v.


GREYSTONE BUSINESS CREDIT II,
L.L.C., a Delaware limited liability company, and
GBC FUNDING, LLC, a Delaware limited liability company,




                         Counter-Defendant.



--------------------------------------------------------------------------------


STIPULATION OF DISMISSAL [WITH PREJUDICE]
PURSUANT TO NMRA 1-041.A(1)(b)
 

--------------------------------------------------------------------------------



Plaintiffs and Counter-Defendants GREYSTONE BUSINESS CREDIT II, L.L.C., a
Delaware limited liability company, and GBC FUNDING, LLC, a Delaware limited
liability company, by counsel, and Defendants and Counter-Claimants FURRS 1,
LLC, a Delaware limited liability company, and FURRS 2, LLC, a Delaware limited
liability company, by counsel, having settled this matter, hereby stipulate as
follows:


1.           The parties stipulate to the dismissal of this action with
prejudice in its entirety pursuant to NMRA Rule 1-041.A(1)(b).  Each party shall
bear its own fees, costs and expenses incurred in this matter.
2.           The parties jointly request that this Court vacate its prior order
of September __, 2009, which directed that certain rent payments be made
directly to Fortress Investment Group.
Approved and Submitted by:


SILVA, SAUCEDO, & GONZALES, P.C.


By ______________________________
Benjamin Silva Jr.
Steven L. Gonzales
Anita M. Kelley
201 Third Street NW, Suite 1800
P.O. Box 100
Albuquerque, New Mexico 87103
505-246-8300
505-246-0707 (fax)
Attorneys for Defendants/Counter-Claimants




THUMA & WALKER, P.C.


By  _______________________________
Thomas D. Walker
Edward A. Mazel
500 Marquette NW, Suite 650
Albuquerque, NM 87102
(505) 766-9272
(505) 766-9287 (fax)


GREENBERG TRAURIG, LLP
José A. Isasi (admitted pro hac vice)
Kathryn A. Dugan
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
(312) 456-6587
(312) 456-8435 (fax)
Attorneys for Plaintiffs/Counter-Defendants
 
C-7

--------------------------------------------------------------------------------



NO.  T-340-09


FEDERAL COURT
ADMIRALTY ACTION IN REM AGAINST
THE SHIP “PACIFIC AURORA”
AND IN PERSONAM


BETWEEN:
GREYSTONE BUSINESS CREDIT II, L.L.C.
PLAINTIFF
(Defendant by Counterclaim)


AND:


MARINE GROWTH CANADA LTD.,
MARINE GROWTH FINANCE & CHARTER, INC.,
MARINE GROWTH VENTURES, INC.,
FRACTIONAL MARINE INC., and
ALL OTHERS INTERESTED IN THE SHIP ‘PACIFIC AURORA”


DEFENDANTS
(Plaintiffs by Counterclaim)


STIPULATION AND CONSENT ORDER


 
ON THE APPLICATION of the Plaintiff, Greystone Business Credit II, L.L.C.,
without a hearing, by consent;
 
THIS COURT ORDERS that:
 


 
1)  
The claims brought by Plaintiff against the named Defendants and the
counterclaims brought by the named Defendants (against the Plaintiff by the
named Defendants proceedings be dismissed, without costs to any party;

 
2)  
Such dismissal be for all intents and purposes of the same force and effect as
if the Order had been pronounced at the trial of this action on the merits.





DATED:
_______________.                                                                        ____________________________________




So Stipulated (by counterparts):


_______________________
date:                                                             _____________________  date:
Boughton Law
Corporation                                                                           Bull,
Housser & Tupper LLP
700-595 Burrard
Street                                                                                 3000
Royal Centre
Vancouver, BC V7X
1S8                                                                              1055
W. George Street
                                                                                                                    Vancouver,
BC V6E 3R3
Counsel for
Plaintiff/                                                                                      Counsel
for Defendant/ CounterdefendantsCounterplaintiffs






C-8

--------------------------------------------------------------------------------



EXHIBIT D




AMENDED AND RESTATED NOTE


THIS AMENDED AND RESTATED NOTE (this “Note"), is made as of November ___, 2009,
by and between SIERRA CENTER TWENTY FOUR, A LIMITED LIABILITY COMPANY, a
Wisconsin limited liability company (“Borrower”), and GREYSTONE BUSINESS CREDIT
II, L.L.C., a Delaware limited liability company, its successors and assigns
("Lender").


RECITALS:


A.           Borrower is one of the obligors under that certain Note dated
November 13, 2007 made by Furrs 1, LLC, a Delaware limited liability company
(“Furrs 1”), Furrs 2, LLC, a Delaware limited liability company (“Furrs 2”),
Sierra Center Twenty Five, A Limited Liability Company, a Wisconsin limited
liability company (“Sierra 25”), and Borrower in favor of Lender (the “Original
Note”), which Original Note was secured, in part, by that certain Senior Real
Property Mortgage and Assignment of Leases and Rents dated November 13, 2007 and
recorded on November 15, 2007 as Document No. 9524013, together with the First
Amendment thereto dated November 30, 2008 and recorded on March 20, 2009 as
Document No. 9714064 (collectively, the “Original Mortgage”) encumbering
Borrower’s property located at 3921-3953 S. 76th Street, Milwaukee, Wisconsin
(the “Property”).


B.           Lender is the holder of the Original Note and the Original
Mortgage.


C.           Borrower and Lender are parties to that certain Settlement
Agreement of even date herewith (“Settlement Agreement”) pursuant to which,
inter alia, Furrs 1, Furrs 2 and Sierra 25 are each conveying fee simple and
leasehold title to the real property owned by each respective party to Lender or
Lender’s nominee.


D.           Pursuant to the Settlement Agreement, Borrower and Lender are
modifying, amending and restating in its entirety the Original Mortgage pursuant
to that certain Amended and Restated Real Property Mortgage and Assignment of
Leases and Rents, dated as of the date hereof, as the same may hereafter be
amended, modified or supplemented (the “Mortgage”).


E.           Borrower and Lender desire to amend and restate the Original Note
in its entirety on the terms and conditions provided in this Note as hereinafter
set forth and to substitute this Note for the Original Note.


F.           This Note does not evidence any new loan or new advance or re-loan
or re-advance.


G.           Borrower and Lender intend these Recitals to be a material part of
this Note.
 
 
D-1

--------------------------------------------------------------------------------


 

 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Borrower and Lender agree as follows:


I
PAYMENT TERMS


1.1. The Promise to Pay.  Borrower hereby promises to pay to the order of Lender
the principal amount of One Million Dollars ($1,000,000) in lawful money of the
United States of America with interest on the unpaid balance thereof computed on
the basis of the actual number of days elapsed in a year of 360 days, from the
date hereof at the rate of eight percent (8%) interest per annum until paid on
the terms and conditions set forth herein.
 
1.2. Payment Terms.  Payments of interest only shall be payable to Lender in
monthly installments of Six Thousand Six Hundred Sixty-Six and 67/100 Dollars
($6,666.67), c/o Lender at 152 West 57th Street, 11th Floor, New York, New York
10019.  Notwithstanding the foregoing, the first installment, which shall be due
and payable on December 10, 2009, shall be the prorated amount equal to the
monthly installment multiplied by a fraction equal to the number of days
remaining in the month of November after the date of this Note divided by
thirty.  Each installment thereafter shall be in the full amount set forth above
and shall be due on the 10th day of each month until this Note is fully
paid.  The final maturity date of this Note is _____________, 2010, on which
date Borrower shall have repaid all outstanding amounts due under this Note.  If
any payment hereunder becomes due on a Saturday, Sunday or legal holiday under
the laws of the State of New York, then the due date shall be extended to the
next succeeding business day.
 
II
 
ADDITIONAL COVENANTS
 
2.1. Acceleration.  If (a) any amount under this Note is not paid when due (by
maturity, acceleration or otherwise) (“Event of Default”), or (b) the right to
enforce the Mortgage shall accrue to the holder thereof, whether or not
foreclosure proceedings have been commenced, then, at the election of the holder
of this Note and without notice, the unpaid principal sum of this Note, together
with accrued interest thereon, and all other fees and charges payable hereunder
shall at once become immediately due and payable.
 
2.2. Default Interest. Following the occurrence of an Event of Default, the
unpaid principal balance of this Note shall bear interest at the rate of fifteen
percent (15%) per annum (“Default Rate”).
 
2.3. Waiver.  Borrower and any other parties hereafter liable for the debt
(including, without restricting the foregoing, any endorsers, sureties and
guarantors) represented by this Note, hereby (a) waive presentment and demand
for payment, notice of dishonor, protest and notice of protest and/or
nonpayment, notice of intention to accelerate and all other notices other than
those specifically required by the Mortgage and (b) agree that the time of
payment of that debt or any part thereof may be extended from time to time
without modifying or releasing the lien of the Mortgage or the liability of
Borrower or any such other parties, the right of recourse against any such
parties being hereby reserved by the holder hereof.  No release of any security
for the indebtedness or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Mortgage or any other loan document made by agreement between
Lender or any other person or entity (the “Loan Documents”) shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Borrower, or of any other person or entity who may become liable
for the payment of all or any part of the indebtedness under this Note, the
Mortgage or any other Loan Documents.  No notice to or demand on Borrower shall
be deemed to be a waiver of the obligation of Borrower or of the right of Lender
to take further action without further notice or demand as provided for in this
Note, the Loan Agreement or any other Loan Documents. The agreements herein
contained shall remain in force and applicable, notwithstanding any changes in
the members comprising Borrower, and the term "Borrower," as used herein, shall
include any alternate or successor company, but any predecessor company shall
not thereby be released from any liability. Nothing contained in this
grammatical paragraph is intended to or shall be construed as a consent to, or a
waiver of, any prohibition or restriction on transfers of interests in such
entity which may be set forth in the Mortgage or any other Loan Document.
 
 
 
D-2

--------------------------------------------------------------------------------


2.4. Collection. In the event of a default in the payment of any amount due
hereunder, the holder hereof may exercise any remedy or remedies, in any
combination whatsoever, available by operation of law or under any instrument
given as security for this Note and such holder shall be entitled to collect its
reasonable costs of collection, including attorneys' fees, which shall be
additional indebtedness.  For purposes of the preceding sentence, Lender's
attorneys' fees shall be deemed to include compensation to staff counsel, if
any, of Lender in addition to the fees of any other attorneys engaged by Lender,
Lender may, and Borrower hereby authorizes Lender to, charge any account of
Borrower held by Lender and apply any and all balances, credits, deposits,
accounts, monies, reserves, certificates of deposit, cash equivalents and other
assets of or in the name of Borrower held by Lender to the indebtedness
evidenced hereby, and Lender may pursue all its rights and remedies against
Borrower under the Loan Documents.
 
2.5. GOVERNING LAW.  THE TERMS OF THE LOAN EVIDENCED BY THIS NOTE AND THIS NOTE
WERE EACH NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS
A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. THEREFORE,
THIS NOTE SHALL BE CONSTRUED AND INTERPRETED WITH, AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK CHOICE OF LAW
PRINCIPLES); PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE PROPERTY IS
LOCATED SHALL APPLY TO THE CREATION, PERFECTION AND ENFORCEMENT OF ANY LIENS,
SECURITY INTERESTS AND ENCUMBRANCES GRANTED OR CREATED BY THE MORTGAGE ON REAL
OR PERSONAL PROPERTY LOCATED IN SUCH STATE WHERE THE PROPERTY IS LOCATED AND THE
MANAGEMENT, OPERATION, DISPOSITION AND REALIZATION OF THE SECURITY PROVIDED
THEREBY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE LAWS OF THE STATE
OF NEW YORK SHALL APPLY TO ALL MATTERS RELATING TO THE CHARGING AND COLLECTION
OF INTEREST UNDER THIS NOTE OR WITH RESPECT TO OTHER SECURED OBLIGATIONS UNDER
THE MORTGAGE, AND TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE.
 
2.6. Severability.  If any term, restriction or covenant of this instrument is
deemed illegal or unenforceable, all other terms, restrictions and covenants and
the application thereof to all persons and circumstances subject hereto shall
remain unaffected to the extent permitted by law; and if any application of any
term, restriction or covenant to any person or circumstance is deemed illegal,
the application of such term, restriction or covenant to other persons and
circumstances shall remain unaffected to the extent permitted by law.
 
2.7. Notices. All notices, requests, reports, demands or other instruments
required or contemplated to be given or furnished under this Note to Borrower or
Lender shall be directed to Borrower or Lender as the case may be at their
respective addresses as set forth in the Settlement Agreement. Notices shall be
delivered in accordance with the methods for the giving of notices that are
provided under the Settlement Agreement.
 
2.8. WAIVER OF JURY TRIAL.  BORROWER AND LENDER, BY ITS ACCEPTANCE OF THIS NOTE,
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS NOTE OR ANY
OTHER LOAN DOCUMENTS AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED.
THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND
LENDER, AND BORROWER ACKNOWLEDGE THAT NEITHER LENDER NOR ANY PERSON ACTING ON
BEHALF OF LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THE SETTLEMENT AGREEMENT AND THAT EACH OF
THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
BORROWER AND LENDER FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE
HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.
 
 
D-3

--------------------------------------------------------------------------------


 
2.9. CONSENT TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT IN THE SOUTHERN DISTRICT OF NEW YORK, STATE OF NEW
YORK PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
IRREVOCABLY AGREES THAT, SUBJECT TO LENDER'S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE OTHER LOAN DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER,
AT THE ADDRESS SET FORTH IN THE SETTLEMENT AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
 
2.10. Mortgage .  The obligations evidenced by this Note are secured by the
Mortgage.  All terms, covenants and conditions contained in the Mortgage are
hereby incorporated herein by reference to the same extent and with the same
force and effect as if they were fully set forth herein, and Borrower covenants
and agrees to keep and perform them or cause them to be kept and performed,
strictly in accordance with their terms.
 
2.11. No Modification, Waiver.  No modification, waiver, amendment, discharge or
change of this Note shall be valid unless the same is in writing and signed by
Borrower and Lender.
 
2.12. Joint and Several Obligations. The obligations evidenced hereby shall be
the joint and several obligations of all signatories or makers of this Note. The
obligations, liabilities, representations, warranties, covenants,
certifications, agreements and all other terms and provisions of this Note shall
bind Borrower individually and collectively, jointly and severally.
 
2.13. Transfer of Note. Upon the transfer of this Note, Borrower hereby waiving
notice of any such transfer, Lender may deliver all the collateral mortgaged,
granted, pledged or assigned pursuant to the Loan Documents, or any part
thereof, to the transferee who shall thereupon become vested with all the rights
herein or under applicable law given to Lender with respect thereto, and Lender
shall from that date forward forever be relieved and fully discharged from any
liability or responsibility in the matter, but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
 
2.14. Counterparts.  This Note may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
 


 
[The balance of this page is blank; signature page follows.]
D-4

--------------------------------------------------------------------------------



 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.


BORROWER:
 
SIERRA CENTER TWENTY FOUR, A LIMITED LIABILITY COMPANY, a Wisconsin limited
liability company
 
By:           Woodland Court, Inc., a Wisconsin corporation, its managing member
 
By:     ______________________________                                                           
Name:  David M. Marks
Title:    President
 
 
LENDER:
 
GREYSTONE BUSINESS CREDIT II, L.L.C.,
a Delaware limited liability company
 
 
By:           ____________________________
Name:      Allison W. Berman
Its:           Vice President
 
 





D-5

--------------------------------------------------------------------------------



EXHIBIT E


Amended and Restated Mortgage


 
THIS DOCUMENT PREPARED BY AND AFTER RECORDING RETURN TO:
 
Laurence B. Dobkin Esq.
Greenberg Traurig, LLP
77 West Wacker Drive, Suite 3100
Chicago, Illinois  60601




Property Address
 
3921-3953 South 76th Street Milwaukee, WI 53220
 
AMENDED AND RESTATED
SENIOR REAL PROPERTY MORTGAGE AND
 
ASSIGNMENT OF LEASES AND RENTS
 
(Milwaukee County, Wisconsin)
 
(THIS IS NOT HOMESTEAD PROPERTY)
 
THIS AMENDED AND RESTATED SENIOR REAL PROPERTY MORTGAGE AND ASSIGNMENT OF LEASES
AND RENTS (“Mortgage”) is made as of this ______ day of November, 2009 by SIERRA
CENTER TWENTY FOUR, A LIMITED LIABILITY COMPANY, a Wisconsin limited liability
company (“Borrower”), having an address at 1818 North Farwell Avenue, Milwaukee,
Wisconsin 53202, in favor GREYSTONE BUSINESS CREDIT II, L.L.C., a Delaware
limited liability company (“Lender”) having an address at 152 West 57th Street,
60th Floor, New York, New York 10019, pursuant to a certain Settlement Agreement
of even date herewith (the “Settlement Agreement”) by and among the Greystone
Parties and the Crivello Parties.  Capitalized terms used in this Mortgage and
not defined in this Mortgage, but defined in the Settlement Agreement, shall
have the meanings given them in the Settlement Agreement.
 
 
RECITALS:
 
A.           Borrower is the fee owner of the real property described on Exhibit
A attached hereto (the “Land”) and Lender is the owner and holder of that
certain Senior Real Property Mortgage and Assignment of Leases and Rents dated
November 13, 2007 and recorded on November 15, 2007 as Document No. 9524013,
together with that certain First Amendment thereto dated November 30, 2008 and
recorded on March 20, 2009 as Document No. 9714064 (collectively, “Original
Mortgage”) and of the note secured thereby (“Original Note”).
 
B.           Pursuant to the Settlement Agreement, Borrower and Lender have
agreed, inter alia, to modify the terms of the Original Note.
 
C.           Borrower is executing this Mortgage and that certain Amended and
Restated Note of even date herewith (the “Note”), to amend, restate and
supersede the Original Mortgage and the Original Note in their entirety.
 
NOW, THEREFORE, to secure (i) payment of all obligations of Borrower to Lender
with respect to the Note and otherwise from time to time for the payment of
money under or with respect to any other loan documents (“Loan Documents”)
securing the Note (the “Indebtedness”), and (ii) the performance of the payment
or performance of any and all obligations of Borrower and/or guarantors to
Lender under the Loan Documents (the “Obligations”), including the covenants and
agreements herein contained and contained in the other Loan Documents (the
Indebtedness and Obligations, are collectively, the “Secured Obligations”), and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower hereby irrevocably and absolutely does by these
presents convey, mortgage, warrant, assign, transfer, pledge and deliver to
Lender, its successors and assigns, with all powers of sale (if any) and all
statutory rights under the applicable laws of the State where the Property is
located (the “State”), the following described property, rights and interests,
together with all of Borrower’s hereafter acquired estate, right, title or
interest in or to, such property, rights and interests (collectively referred to
as the “Property”), all of which property, rights and interests are hereby
pledged primarily and on a parity with the Land (defined below) and not
secondarily:
 
 
E-1

--------------------------------------------------------------------------------


 
(a)           The real property legally described in EXHIBIT A attached hereto
(the “Land”);
 
(b)           All buildings, structures and improvements of every nature
whatsoever now or hereafter erected or situated on the Land, and all fixtures
now owned or hereafter acquired by Borrower, on or used in connection with the
Land or the improvements thereon, or in connection with any construction
thereon, including all extensions, additions, improvements, betterments,
renewals, substitutions and replacements to any of the foregoing and all right,
title and interest of Borrower in and to any such fixtures together with the
benefit of any deposits or payments now or hereafter made on such fixtures by or
on behalf of Borrower;
 
(c)           All easements, rights-of-way, licenses, permits, rights of use or
occupancy, privileges, tenements, appendages, hereditaments and appurtenances
and other rights and privileges thereunto belonging or in any wise appertaining
to the Land, whether now or in the future, and all the rents, issues, profits,
reversions and remainders therefrom;
 
(d)           All right, title and interest, if any, of Borrower, in and to the
land lying within any street, alley, avenue, roadway or right-of-way open or
proposed or hereafter vacated in front of or adjoining the Land; and all right,
title and interest, if any, of Borrower in and to any strips and gores adjoining
the Land,
 
(e)           All rents, revenues, issues, profits, proceeds, income, royalties,
security deposits, impounds, reserves, tax refunds, termination payments,
cancellation payments, option payments, service reimbursements, prepaid rents,
royalties, damages payable upon a default under any Lease (as herein defined),
concession fees, lease termination payments, and other rights to revenues from
the Property and/or the businesses and operations conducted by Borrower on the
Property (collectively, the “Rents”);
 
(f)           All right, title and interest of Borrower in all leases,
subleases, license agreements, concession agreements, and other occupancy
agreements of any nature now or hereafter on the Property whether written or
oral (collectively, “Leases”), together with all guaranties thereof and security
therefor and all monies payable thereunder;
 
(g)           All proceeds of the foregoing, together with any and all
judgments, awards, payments or insurance proceeds, including interest thereon,
and the right to receive the same, which may be paid or payable with respect to
the Property as a result of the exercise of the right of eminent domain, the
alteration of the grade of any street, or any fire, casualty, accident, damage
or other injury to or decrease in the value of the Property, to the extent of
all amounts which may be secured by this Mortgage at the date of receipt of any
such award or payment by Lender, and of the reasonable counsel fees, costs and
disbursements incurred by Lender in connection with the collection of such award
or payment, and the proceeds of any sale, option or contract to sell the
Property or any portion thereof.
 
TO HAVE AND TO HOLD the Property with all rights, privileges and appurtenances
thereunto belonging, and all rents, issues and profits therefrom, and all right
to possession of the Property after any default by Borrower under the Settlement
Agreement, the Note, this Mortgage or any other Loan Document (collectively,
“Event of Default”) unto Lender, its successors and assigns, forever, to secure
the prompt payment and performance of all of the Secured Obligations, which
include, without limitation, the following:
 
(i)           payment of all principal, and all other Indebtedness, any other
interest and prepayment fees, if any, evidenced by, and in accordance with the
terms of, the Note and the Settlement Agreement, and any and all charges,
additional indebtedness accruing to Lender on account of any future payments,
advances or expenditures made by Lender pursuant to the Settlement Agreement,
the Note or this Mortgage and any additional sums with interest thereon which
may be loaned to Borrower by Lender (provided, however, that the Secured
Obligations shall in no event exceed 300% of the principal amount of the Note);
and
 
(ii)           the due, prompt and complete performance of each and every
covenant, condition, agreement, representation, warranties and other liabilities
and obligations of Borrower or any other obligor contained in the Settlement
Agreement, this Mortgage, the Note, and every other Loan Document.
 
 
E-2

--------------------------------------------------------------------------------


 
BORROWER FURTHER AGREES AS FOLLOWS:
 
18. Title.  Borrower hereby represents, warrants and covenants Borrower is the
holder of fee simple title to the Property, free and clear of any liens and
encumbrances except for the covenants, conditions and restrictions of record
(“Permitted Exceptions”) shown on Schedule B of that certain title commitment
pertaining to the Property dated November 9, 2009 issued by Chicago Title
Insurance Company, and that Borrower has legal power and authority to mortgage
and convey the Property. At Borrower’s sole expense, Borrower shall protect,
preserve and defend the Property and title to and right of possession of the
Property, and the security of this Mortgage and the rights and powers of Lender
created under it, against all adverse claims. Borrower shall give Lender prompt
notice in writing if any claim is asserted which does or could affect any such
matters, or if any action or proceeding is commenced which alleges or relates to
any such claim. Lender may, at the expense of Borrower, appear in and defend any
such claim, action or proceeding and any claim, action or other proceeding
asserted or brought against Lender in connection with or relating to any part of
the Property or this Mortgage
 
19. Effect of Extensions of Time.  If the payment, or performance of the Secured
Obligations or any part thereof, is extended or varied, if the rate of interest
charged under the Note is changed or if the time for payment or performance of
the Secured Obligations is extended or varied, or if all or any part of any
security for the payment or performance of the Secured Obligations is released,
or if any person or entity liable for the payment or performance of the Secured
Obligations is released, or if Lender takes other or additional security for the
payment or performance of the Secured Obligations, or if Lender waives or fails
to exercise any right granted in this Mortgage, or in the Note, or in any Loan
Document, all persons now or at any time hereafter liable for the payment or
performance of the Secured Obligations, or any part thereof, or interested in
the Property shall be deemed to have assented to such extension, variation,
release, change, waiver, failure to exercise or the taking of additional
security, and their liability and the lien and all provisions of this Mortgage
shall continue in full force, the right of recourse against all such persons
being expressly reserved by Lender, notwithstanding such extension, variation,
release, waiver, failure to exercise, or the taking of additional security.
 
20. Assignment of Leases and Rents.
 
(a) The assignment of Rents and Leases contained in this Mortgage is present and
absolute and is effective immediately. Notwithstanding the foregoing, until the
occurrence of an Event of Default, Borrower shall have a revocable license to
receive, collect and enjoy the Rents accruing from the Property. Borrower shall
hold a portion of such Rents so collected by Borrower and any other income and
profits sufficient to discharge all current sums due under the Note, for use in
the payment of such sums. Upon the occurrence of an Event of Default, the
revocable license shall automatically be revoked and thereafter Lender may, at
its option, receive and collect all Rents as they become due.
 
(b) Borrower hereby irrevocably appoints Lender its true and lawful attorney
with full power of substitution and with full power for Lender in its own name
and capacity or in the name and capacity of Borrower, from and after the
occurrence of an Event of Default, to demand, collect, receive and give complete
acquittance for any and all Rents, and at Lender’s discretion to file any claim
or take any other action or proceeding and make any settlement of any claims,
either in its own name or in the name of Borrower or otherwise, which Lender may
deem necessary or desirable in order to collect and enforce the payment of the
Rents. All tenants at the Property under the Leases (the “Tenants”) are hereby
expressly authorized and directed to pay any and all amounts due Borrower
pursuant to the Leases to Lender or such nominee as Lender may designate in
writing delivered to and received by such Tenants who are expressly relieved of
any and all duty, liability or obligation to Borrower in respect of all payments
so made.
 
(c) From and after the occurrence of an Event of Default, Lender is hereby
vested with full power to use all measures, legal and equitable, deemed by it
necessary or proper to collect the Rents assigned hereunder, either by itself or
through a receiver, including the right of Lender or its designee to enter upon
the Property, or any part thereof, with or without force and with or without
process of law and take possession of all or any part of the Property together
with all personal property, fixtures, documents, books, records, papers and
accounts of Borrower relating thereto, and may exclude the Borrower, its agents
and servants, wholly therefrom. Borrower hereby consents to the appointment of
such receiver. Borrower hereby grants full power and authority to Lender to
exercise all rights, privileges and powers herein granted at any and all times
after service of a notice exercising the powers granted herein, without further
notice to Borrower, with full power to use and apply all of the Rents herein
assigned to the payment of the costs of managing and operating the Property and
to any Secured Obligations or any other liability of Borrower to Lender,
including but not limited to the payment of taxes, special assessments,
insurance premiums, damage claims, the costs of maintaining, repairing,
rebuilding and restoring buildings or other improvements or to making the same
rentable, attorneys’ fees, costs and expenses incurred in connection with the
enforcement of this Mortgage, and to principal and interest payments due from
Borrower to Lender under the Note or this Mortgage, all in such order as Lender
may determine. Lender shall be under no obligation to exercise or prosecute any
of the rights or claims assigned to it hereunder or to perform or carry out any
of the obligations of the lessor under any of the Leases and does not assume any
of the liabilities in connection with or arising or growing out of the covenants
and agreements of Borrower in the Leases, provided Lender may, at its sole
option, institute any legal or equitable action which Lender in its sole
discretion, deems desirable to collect any or all of the Rents.
 
(d) Following the occurrence of an Event of Default, Lender may perform any or
all obligations of Borrower under any of the Leases or this Mortgage and take
such actions as Lender deems appropriate to protect its security interest
including without limitation (i) appearing in any action or proceeding affecting
any of the Leases or the Property; (ii) executing new leases and modifying,
terminating or canceling existing Leases; (iii) collecting, modifying and
compromising any Rents payable under the Leases; (iv) enforcing any of the
Leases, including, if necessary, evicting lessees; and (v) any other remedies
permitted Lender under applicable law.  The foregoing are in addition to the
remedies afforded Lender under any of the other Loan Documents or in law or
equity, by statute or otherwise, all of which rights are reserved by Lender.  It
is further understood that the assignment of the Leases contained in this
Mortgage shall not operate to place responsibility for the control, care,
management or repair of the Property, or parts thereof, upon Lender, nor shall
it operate to make Lender liable for the performance of any of the terms and
conditions of any of the Leases, or for any waste of the Property by any lessee
under any of the Leases or any other person, or for any dangerous or defective
condition of the Property or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
lessee, licensee, employee or stranger.
 
 
 
E-3

--------------------------------------------------------------------------------


 
(e) Borrower hereby agrees to indemnify, hold harmless and defend Lender from
and against any liability, obligation, loss, cost, expense, civil fines,
penalties or damage (including attorneys’ fees) incurred by Lender under the
Leases until such time as Lender shall actually take possession of the Property.
 
(f) Nothing herein shall be construed as constituting the Lender a mortgagee in
possession of the Property in the absence of Lender taking actual possession of
the Property.
 
21. Lender's Performance of Defaulted Acts.  In case of an Event of Default,
Lender may, but need not, and whether electing to declare the whole of the
Secured Obligations due and payable or not, and without waiver of any other
remedy, make any payment or perform any act herein required of Borrower in this
Mortgage or pursuant to any of the other Loan Documents in any form and manner
deemed expedient, and may, but need not, make full or partial payments of
principal or interest on prior encumbrances, if any, and purchase, discharge,
compromise or settle any tax lien or other prior lien or title or claim thereof,
or redeem from any tax sale or forfeiture affecting the Property or contest any
tax or assessment or cure any default of landlord in any Lease of the
Property.  All sums paid for any of the purposes authorized in this paragraph
and all expenses paid or incurred in connection such purposes, including
attorneys' fees, and any other sums advanced by Lender in regard to any
Impositions or to protect the Property or the lien hereof, shall be so much
additional Indebtedness, and shall become immediately due and payable upon
demand, together with interest thereon accruing at the Default Rate (as defined
in the Note”) until paid.  Inaction of Lender shall never be considered as a
waiver of any right accruing to Lender on account of any default on the part of
Borrower. In addition, any costs, expenses and fees, including attorneys' fees,
incurred by Lender in connection with (a) sustaining the lien of this Mortgage
or its priority, (b) protecting or enforcing any of Lender's rights hereunder,
(c) recovering any of the Secured Obligations, (d) any litigation or proceedings
affecting the Settlement Agreement, the Note, this Mortgage, any of the other
Loan Documents or the Property, including without limitation, bankruptcy and
probate proceedings, or (e) preparing for the commencement, defense or
participation in any threatened litigation or proceedings affecting the
Settlement Agreement, the Note, this Mortgage, any of the other Loan Documents
or the Property, shall be so much additional Indebtedness, and shall become
immediately due and payable by Borrower to Lender, upon demand, and with
interest thereon accruing from the date of such demand until paid at the Default
Rate.
 
22. Lender's Reliance on Tax Bills, Etc.  Lender in making any payment hereby
authorized:
 
(a) relating to taxes and assessments, may do so according to any bill,
statement or estimate procured from the appropriate public office without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof; or
 
(b) relating to insurance premiums, may do so according to any bill or statement
procured from the appropriate company without inquiry into the accuracy of such
bill or statement; or
 
(c) for the purchase, discharge, compromise or settlement of any other prior
lien, may do so without inquiry as to the validity or amount of any claim for
lien which may be asserted.
 
23. Events of Default; Acceleration.  Upon the occurrence of any Event of
Default, then and in every such case the whole of the Secured Obligations shall,
at once, at the option of Lender, become immediately due and payable without
further notice to Borrower. Without limiting the foregoing Borrower expressly
acknowledges and affirms that any sale, transfer, lease, conveyance, alienation,
pledge, assignment, mortgage, encumbrance, hypothecation or other disposition of
all or any portion of the Property or all or any portion of Borrower’s right,
title and interest (legal or equitable) in and to the Property or any portion
thereof that is not permitted by Lender constitutes an Event of Default which
would give rise to Lender’s right to accelerate the Secured Obligations.
 
24. Foreclosure.  After acceleration of the Maturity Date (as defined in the
Note), subject to Wisconsin law, Lender shall also have the right immediately to
foreclose this Mortgage.  Upon the filing of any complaint for that purpose, the
court in which such complaint is filed may, upon application of Lender or at any
time thereafter, either before or after foreclosure sale, and without notice to
Borrower or to any party claiming under Borrower, without regard to the solvency
or insolvency at the time of such application of any person then liable for the
payment of any Secured Obligation, without regard to the then value of the
Property, and without requiring any bond from the complainant in such
proceedings, appoint a receiver for the benefit of Lender (which may be Lender),
with power to take possession, charge and control of the Property, to operate or
lease the same, to keep the improvements thereon insured and in good repair, and
to collect any revenues of operation or rents during the pendency of such
foreclosure suit, and, in case of foreclosure sale and a deficiency, during any
period of redemption.  The court shall, if requested by the receiver, authorize
such receiver to pay the net amounts remaining in the receiver’s hands, after
deducting reasonable compensation for the receiver and the receiver’s counsel to
be allowed by the court, to Lender to be held and applied to any Secured
Obligation in accordance with the Loan Documents.  This Mortgage may be
foreclosed once against all, or successively against any portion or portions, of
the Property as Lender may elect.  This Mortgage and the right of foreclosure
shall not be impaired or exhausted by one or any foreclosure or by one or any
sale, and may be foreclosed successively and in parts, until all of the Property
has been foreclosed against and sold. Borrower agrees that Lender may elect to
foreclose and select any redemption period authorized by law. Borrower expressly
agrees that Lender may utilize § 846.103, Wis. Stats. (or any other provisions
provided in Chapter 846), or any successors thereto, to reduce the redemption
period in any foreclosure action, upon waiving the right to judgment for a
deficiency.  In case of any foreclosure (or commencement thereof or preparation
therefor) of this Mortgage in any court, all expenses of every kind paid or
incurred by Lender for the enforcement, protection or collection of this
Mortgage, including reasonable costs, reasonable attorneys’ fees, stenographers’
fees, costs of advertising, costs of documentary evidence of title (including
title insurance) and all other related charges and costs, shall be paid by
Borrower.  Without limitation of the foregoing, Borrower agrees to the
provisions of § 846.103, Wis. Stats., as the same may be amended or renumbered
from time to time, permitting Lender, upon waiving the right to judgment for a
deficiency, to hold the foreclosure sale of real estate three (3) months after a
foreclosure judgment is entered.
 
25. Expense of Litigation.  In the event of any sale of all or any part of the
Property as the result of the exercise by Lender of remedies for an Event of
Default, pursuant to the powers and rights granted under this Mortgage or
otherwise (a “Foreclosure”), to the extent not prohibited by the laws of the
State applicable to mortgages or deeds of trust affecting property within the
State (the “Lien Law”), there shall be allowed and included as additional
indebtedness secured by this Mortgage and for which Borrower shall be obligated,
all expenditures and expenses which may be paid or incurred by or on behalf of
Lender for attorneys’ fees, appraiser’s fees, outlays for documentary and expert
evidence, stenographers’ charges, publication costs, and costs (which may be
estimated as to items to be expended in the future) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
and similar data and assurances with respect to the title as Lender may deem
necessary, whether to prosecute such suit or to evidence to bidders at any sale
which may be had pursuant to such Foreclosure the true condition of the title to
or the value of the Property, or otherwise. All expenditures and expenses of the
nature mentioned in this paragraph and such expenses and fees as may be incurred
in the protection of the Property and the maintenance of the liens, rights,
powers and authority granted pursuant to this Mortgage, including the fees of
any attorneys employed by Lender in any litigation or proceeding affecting the
Settlement Agreement, this Mortgage, the Note or the Property, including
appellate, probate and bankruptcy proceedings, or in preparations for the
commencement or defense of any proceedings or threatened suit or proceeding
shall be immediately due and payable by Borrower upon demand, with interest
accruing at the Default Rate until paid, and shall be secured by this Mortgage.
 
 
E-4

--------------------------------------------------------------------------------


 
26. Application of Proceeds of Foreclosure Sale.  Subject to the provisions of
the Lien Laws, the proceeds obtained from any Foreclosure shall be distributed
and applied in the following order of priority: first, on account of all costs
and expenses incident to the Foreclosure proceedings, including all such
items as are mentioned in the preceding paragraph hereof; second, all other
items which may, under the terms of the Loan Documents, constitute Secured
Obligations additional to that evidenced by the Note, with interest thereon as
herein or therein provided and all other Secured Obligations including the
principal and interest and other sums (including prepayment premiums) remaining
unpaid on the Note; and third, any overplus to any party entitled thereto as
their rights may appear or as may be dictated by the Lien Laws.
 
27. Appointment of Receiver; Mortgage in Possession.  Upon, or at any time
after, the occurrence of an Event of Default, Lender shall have the right, at
its sole election and in accordance with the Lien Laws, to appoint a receiver
for the Property. Such appointment may be made either before or after sale,
without notice, without regard to the solvency or insolvency of Borrower at the
time of application for such receiver and without regard to the then value of
the Property or whether the Property shall be then occupied as a homestead or
not, and Lender hereunder or any holder of the Note may be appointed as such
receiver. Such receiver shall have power to collect the Rents during the
pendency of such Foreclosure, and during the full statutory period of
redemption, whether there be redemption or not, as well as during any further
times when Borrower, except for the intervention of such receiver, would be
entitled to collect such Rents, and all other powers which may be necessary or
are usual in such cases for the protection, possession, control, management and
operation of the Property during the whole of any period of redemption,
including, to the extent permitted by the Lien Laws, the right to lease all or
any portion of the Property for a term that extends beyond the time of such
receiver’s possession without obtaining prior court approval of such lease.  To
the extent permitted under the Lien Laws, the court from time to time may
authorize the receiver to apply the net income in his hands in payment in whole
or in part to:
 
(a) the Secured Obligations, or by any decree foreclosing this Mortgage, or any
tax, special assessment or other lien which may be or become superior to the
lien hereof or of such decree, provided such application is made prior to
foreclosure sale; and
 
(b) the deficiency in case of a sale and deficiency.
 
28. Rights Cumulative; Modification.  Each right, power and remedy conferred
upon Lender in this Mortgage is cumulative and in addition to every other right,
power or remedy, express or implied, given now or hereafter existing, at law or
in equity, and each and every right, power and remedy set forth in this Mortgage
or any other Loan Document, or otherwise so existing, may be exercised from time
to time as often and in such order as may be deemed expedient by Lender, and the
exercise or the beginning of the exercise of one right, power or remedy shall
not be a waiver of the right to exercise at the same time or thereafter any
other right, power or remedy, and no delay or omission of Lender in the exercise
of any right, power or remedy accruing hereunder or arising otherwise shall
impair any such right, power or remedy, or be construed to be a waiver of any
default or acquiescence therein. This Mortgage cannot be waived, changed,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of any waiver, change, discharge or
termination is sought.
 
29. Lender’s Right of Possession in Case of Default.  At any time after an Event
of Default has occurred, Borrower shall, upon demand of Lender, surrender to
Lender possession of the Property. Lender, in Lender’s discretion, may enter
upon and take and maintain possession of all or any part of the Property, as
mortgagee in possession or otherwise, together with all documents, books,
records, papers and accounts relating thereto, and may exclude Borrower and its
employees, agents or servants therefrom, and Lender may then hold, operate,
manage and control the Property, either personally or by Lender’s agents. Lender
shall have full power to use such measures, legal or equitable, as Lender in
Lender’s discretion may deem proper or necessary to enforce the payment or
security of the Rents, including actions for the recovery of rent, actions in
forcible detainer and actions in distress for rent. Without limiting the
generality of the foregoing, Lender shall have full power to:
 
(a) cancel or terminate any Lease or sublease for any cause or on any ground
which would entitle Borrower to cancel such Lease or sublease;
 
(b) elect to disaffirm any Lease or sublease which is then subordinate to the
lien hereof;
 
(c) extend or modify any then existing Leases and to enter into new Leases,
which extensions, modifications and Leases may provide for terms to expire, or
for options to lessees to extend or renew terms to expire, beyond the Maturity
Date and beyond the date of the issuance of a deed or deeds to a purchaser or
purchasers at a Foreclosure sale, it being understood and agreed that any such
Leases, and the options or other such provisions to be contained therein, shall
be binding upon Borrower and all persons whose interests in the Property are
subject to the lien of this Mortgage and upon the purchaser or purchasers at any
Foreclosure sale, notwithstanding any redemption from sale, discharge of the
Secured Obligations, satisfaction of any foreclosure judgment, or issuance of
any certificate of sale or deed to any purchaser;
 
(d) make any repairs, renewals, replacements, alterations, additions,
betterments and improvements to the Property as Lender deems are necessary;
 
(e) insure and reinsure the Property and all risks incidental to Lender’s
possession, operation and management thereof; and
 
(f) receive all of such Rents.
 
30. Application of Income Received by Lender.  Subject to the Lien Laws, Lender,
in the exercise of the rights and powers hereinabove conferred upon Lender,
shall have full power to use and apply the Rents to the payment of or on account
of the following, in such order as Lender may determine:
 
 
E-5

--------------------------------------------------------------------------------


 
(a) to the payment of the operating expenses of the Property, including cost of
management and leasing thereof (which shall include compensation to Lender and
its agent or agents, if management be delegated to an agent or agents, and shall
also include lease commissions and other compensation and expenses of seeking
and procuring tenants and entering into leases), established claims for damages,
if any, and premiums on insurance hereinabove authorized;
 
(b) to the payment of taxes and special assessments now due or which may
hereafter become due on the Property; and
 
(c) to the payment and satisfaction of the Secured Obligations, including any
deficiency which may result from any foreclosure sale.
 
31. Compliance with Lien Laws.
 
(a) If any provision in this Mortgage shall be inconsistent with any provision
of the Lien Laws, the provisions of the Lien Laws shall take precedence over the
provisions of this Mortgage, but shall not invalidate or render unenforceable
any other provision of this Mortgage that can be construed in a manner
consistent with the Lien Laws.
 
(b) If any provision of this Mortgage shall grant to Lender (including Lender
acting as a lender-in-possession) or a receiver any powers, rights or remedies
which are more limited than the powers, rights or remedies that would otherwise
be vested in Lender or in such receiver under the Lien Laws in the absence of
such provision, Lender and such receiver shall be vested with the powers, rights
and remedies granted in the Lien Laws to the full extent permitted by law.
 
32. Lender’s Right of Inspection.  Lender shall have the right to inspect the
Property at all reasonable times and access thereto shall be permitted for that
purpose.  Without limiting the generality of the foregoing, if Lender deems it
reasonably necessary, Lender (by its officers, managers, employees and agents)
at any time and from time to time, either prior to or after the occurrence of an
Event of Default hereunder for any reason in its reasonable discretion, may
contract for the services of persons (the “Site Reviewers”) to perform
environmental assessments (the “Site Assessment”) on the Property for the
purposes of determining whether there exists on or near the Property any
environmental conditions which could reasonably be expected to result in
liability, cost or expense to the owner, occupier or operator of the Property
arising under any state, federal or local law, rule or regulation relating to
Hazardous Substances. The Site Assessments may be performed at any time or
times, upon reasonable notice, and under reasonable conditions established by
Borrower which do not impede the performance of the Site Assessments. The Site
Reviewers are hereby authorized to enter upon the Property for such purposes.
The Site Reviewers are further authorized to perform both above and below the
ground testing for the presence of Hazardous Substances on the Property and such
other tests on the Property as may be appropriate to conduct the Site
Assessments in the reasonable opinion of the Site Reviewers.  Borrower will
supply to the Site Reviewers such historical and operation information regarding
the Property as may be reasonably requested by the Site Reviewers to facilitate
the Site Assessments and will make available for meetings with the Site
Reviewers appropriate personnel having knowledge of such matters. On request,
Lender shall make the results of such Site Assessments fully available to
Borrower, and if no Event of Default then exists, Borrower may at its election
participate under reasonable procedures in the direction of such Site
Assessments and the descriptions of tasks of the Site Reviewers. The cost of
performing such Site Assessments shall be paid by Borrower upon demand of Lender
and such obligations shall be Secured Obligations.  For purposes hereof,
“Hazardous Substances” means and includes, without limitation, any substance,
chemical, material or waste (A) the presence of which causes a nuisance or
trespass of any kind under any applicable Environmental Law; (B) which is
regulated by any Governmental Authority or is likely to create liability under
any Environmental Law because of its toxic, flammable, corrosive, reactive,
carcinogenic, mutagenic, infectious, radioactive or other hazardous property or
because of its effect on the environment, natural resources or human health and
safety; including but not limited to, flammables and explosives, gasoline,
petroleum and petroleum products, asbestos-containing materials, polychlorinated
biphenyls, lead and lead-based paint, radon, radioactive materials, microbial
matter, biological toxins, mylotoxins, mold or mold spores or any hazardous or
toxic material, substance or waste which is defined by those or similar terms or
is regulated as such by any Governmental Authority; or (C) which is designated,
classified or regulated as being a hazardous or toxic substance, material,
pollutant, waste (or a similar such designation) under any federal, state or
local law, regulation or ordinance, including under any Environmental Law.  For
purposes hereof, “Environmental Law” means and includes, without limitation, any
federal, state or local law, whether under common law, statute, rule, regulation
or otherwise, requirements under permits or other authorizations issued with
respect thereto, and other orders, decrees, judgments, directives or other
requirements of any Governmental Authority relating to or imposing liability or
standards of conduct, disclosure or notification with regard to the protection
of human health, the environment, ecological conditions, Hazardous Substances or
any activity involving Hazardous Substances, all as previously or now existing
and in the future to be amended.  For purposes hereof, “Governmental Authority”
means any federal, state, county or municipal government or political
subdivision thereof, any governmental or quasi-governmental agency, authority,
board, bureau, commission, department, instrumentality or public body, or any
court, administrative tribunal or public utility.
 
33. Condemnation.  Borrower hereby assigns, transfers and sets over to Lender
the entire proceeds of any award or any claim for damages for any of the
Property taken or damaged under the power of eminent domain or by condemnation.
Borrower agrees to execute and deliver, from time to time, such further
instruments as may be requested by Lender to confirm such assignment to Lender
of any such award or payment.
 
34. Release Upon Payment and Discharge of Borrower’s Obligations.  Lender shall
release this Mortgage and the lien thereof by proper instrument upon payment and
discharge of all of the Secured Obligations including any prepayment charges
provided for herein or in the Note and payment of a reasonable fee to Lender for
the execution of such release together with all reasonable expenses incurred by
Lender in connection with the execution of such release.
 
35. Waiver of Defense.  No action for the enforcement of the lien or of any
provision hereof shall be subject to any defense which would not be good and
available to the party interposing same in an action at law upon the Note hereby
secured.
 
36. Waiver of Statutory Rights.  To the extent permitted under the Lien Laws,
Borrower shall not, and will not, apply for, avail itself of, insist upon or
plead or in any manner claim or take advantage of any appraisement, homestead,
valuation, stay, extension or exemption laws, or any so-called “Moratorium
Laws”, now existing or hereafter enacted, in order to prevent or hinder the
enforcement or foreclosure of this Mortgage, but hereby waives the benefit of
such laws. Borrower, for itself and all who may claim through or under Borrower,
waives any and all right to have the property and estates comprising the
Property marshaled upon any foreclosure of the lien hereof and agrees that any
court having jurisdiction to foreclose such lien may order the Property sold as
an entirety. Borrower hereby expressly waives any and all rights of
reinstatement and redemption, if any, from sale pursuant to a Foreclosure of
this Mortgage on behalf of Borrower, and each and every person claiming by,
through or under Borrower.
 
 
E-6

--------------------------------------------------------------------------------


 
37. Financing Statement.  This Mortgage also constitutes a financing statement
for the purpose of Section 9-502 of the Code and shall constitute a “fixture
filing” under such statutes
 
(a) The Debtor is the Borrower hereunder.
 
(b) The Secured Party is the Lender hereunder.
 
(c) This financing statement covers all assets of Borrower that is related to
the Property which includes goods which are or are to become fixtures on the
Property.
 
(d) Borrower is the record owner of the Land.
 
(e) Borrower’s organizational identification number is 5048085.
 
38. Intentionally Omitted
 
.
 
39. Miscellaneous.
 
(a) Successors and Assigns.  This Mortgage and all provisions hereof shall
extend to and be binding upon Borrower and its successors, grantees and assigns,
any subsequent owner or owners of the Property and all persons claiming under or
through Borrower (but this clause shall not be construed as constituting the
consent by Lender to the transfer of any interest in the Property), and the word
“Borrower” when used herein shall include all such liable for the payment of or
performance of the Secured Obligations or any part thereof, whether or not such
persons shall have executed the Note or this Mortgage.  The word “Lender”, when
used herein, shall include the successors and assigns of Lender named herein,
and the holder or holders, from time to time, of the Note.
 
(b) Invalidity of Provisions. In the event one or more of the provisions
contained in this Mortgage or in any other Loan Document shall for any reason be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall, at the option of Lender, not affect any
other provision of this Mortgage and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.
 
(c) Governing Law.  The validity and interpretation of this Mortgage and of all
other documents evidencing or securing the Secured Obligations shall be
construed in accordance with the laws of the State of New York, except that the
Lien Laws shall govern any question regarding the creation, perfection or
enforcement of the liens and security interests granted Lender under this
Mortgage and of the right, power and authority granted Lender by this Mortgage
to conduct a Foreclosure.
 
(d) Rights of Tenants.  Lender shall have the right and option to commence a
Foreclosure subject to the rights of any tenant or tenants of the Property. The
failure to join any such tenant or tenants as party defendant or defendants in
any Foreclosure to foreclose their rights shall not be asserted by Borrower as a
defense in any civil action instituted for satisfaction of the Secured
Obligations, or any part thereof, or any deficiency remaining unpaid after
Foreclosure and sale of the Property, any statute or rule of law at any time
existing to the contrary notwithstanding. Tenants and other transferees of
interests in the Property, whether directly or indirectly, shall be subject to
all of the terms of this Mortgage and all of the other Loan Documents, which
terms include a right in favor of Lender to accelerate the Secured Obligations
upon any transfer that is not permitted by Lender herein.
 
(e) Option of Lender to Subordinate.  At the option of Lender, this Mortgage
shall become subject and subordinate, in whole or in part (but not with respect
to priority of entitlement to insurance proceeds or any award in condemnation)
to any or all Leases upon the execution by Lender and recording or registration
thereof, at any time hereafter, in the appropriate recording office for the
recording of instruments affecting the Property, of a unilateral declaration to
that effect.
 
(f) Property Management Agreement.  Any property management agreement hereafter
entered into by Borrower shall, to the extent enforceable under the Lien Laws,
be subject and subordinate to the lien of this Mortgage and Lender may terminate
such agreement at any time after the occurrence of an Event of Default. Such
property management agreement of a short form thereof, evidencing the foregoing
subordination, shall, at Lender’s request, be recorded with the appropriate
recording office for the Property.
 
(g) Subrogation.  To the extent that Lender, on or after the date hereof, pays
any sum due under any provision of law or any instrument or document creating
any lien prior or superior to the lien of this Mortgage, Lender shall have and
be entitled to a lien on the Property equal in priority to the lien discharged,
and Lender shall be subrogated to, and receive and enjoy all rights and liens
possessed, held or enjoyed by, the holder of such lien, which shall remain in
existence and benefit Lender in securing the Secured Obligations.  Lender shall
be subrogated, notwithstanding their release of record, to the lien of all
mortgages, trust deeds, superior titles, vendors’ liens, liens, charges,
encumbrances, rights and equities on the Property, to the extent that any
obligation under any thereof is directly or indirectly paid or discharged with
proceeds of disbursements or advances under the Note.
 
(h) Notices.  All notices required or appropriate under this Mortgage shall be
given in compliance with provisions of the Settlement Agreement governing the
giving of notices.
 
40. Waiver of Jury Trial
 
.  BORROWER AND LENDER, BY ITS ACCEPTANCE OF THIS MORTGAGE, HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE THIS
MORTGAGE OR BASED UPON, OR ARISING OUT OF, THE SUBJECT MATTER OF THIS MORTGAGE.
THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND
LENDER, AND BORROWER ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON
BEHALF OF LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. BORROWER AND LENDER EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS MORTGAGE AND THAT EACH OF THEM WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FURTHER DEALINGS.
 
[The balance of this page is intentionally blank; signature page follows.]
 
E-7

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, Borrower has caused this Mortgage to be duly executed and
delivered as of the date first above written.
 

  BORROWER:            SIERRA CENTER TWENTY FOUR, A LIMITED LIABILITY COMPANY, a
Wisconsin limited liability company        
Date
By:
/s/ Woodland Court, Inc., a Wisconsin corporation, its managing member      
Name: David M. Marks
     
Title: President
         

 

[MUST BE COMPLETED IN BLACK INK]
 
 
 
 
 
E-8

--------------------------------------------------------------------------------


 

 
STATE OF WISCONSIN                                )
                                                                            )
SS:
COUNTY OF MILWAUKEE                          )


This instrument was acknowledged before me this ___ day of ________________,
20__, by David M. Marks as president of Woodland Court, Inc., a Wisconsin
corporation, the managing member of Sierra Center Twenty Four, A Limited
Liability Company, a Wisconsin limited liability company.



                    (Seal)            Print Name:         Notary Public,       
 County      State of          My commission:                    
 
 
                           


 
E-9

--------------------------------------------------------------------------------



EXHIBIT A


Legal Description




Owner:  Sierra Center Twenty Four, LLC, a Wisconsin limited liability company


Legal Description


That part of the Northeast ¼ of Section 21, Town 6 North, Range 21 East, City of
Milwaukee, County of Milwaukee, State of Wisconsin, bounded and described as
follows:


Commencing at the Northeast corner of the Northeast ¼ of Section 21, thence S
00° 17’ 22” E along the East line of said ¼ Section 479 41 feet to a point,
thence S 88° 24’ 43” W and parallel with the North line of said ¼ Section 330 50
feet to a point; thence N 0° 17’ 22” W and parallel with the East line of said ¼
Section 479 41 feet to a point on the North line of said ¼ Section, thence N 88°
24’ 43” E along the North line of said ¼ Section 330 50 feet to the point of
commencement, except the North 55 feet and the East 60 feet thereof.


Tax Key No. 570-9994-111-3


Address 3951 S. 76th Street






E-10

--------------------------------------------------------------------------------



EXHIBIT F


GUARANTY




THIS GUARANTY (“Guaranty”) is dated as of ______________________, 2009 and is
made by DAVID M. MARKS, an individual (“Guarantor”), for the benefit of
GREYSTONE BUSINESS CREDIT II, L.L.C., a Delaware limited liability company
(“Lender”).
 
RECITALS
 
A.           SIERRA CENTER TWENTY FOUR, A LIMITED LIABILITY COMPANY, a Wisconsin
limited liability company (the “Borrower”) and Lender have heretofore entered
into that certain Amended and Restated Note (the “Note”) and that certain
Amended and Restated Senior Real Property Mortgage and Assignment of Leases and
Rents each of even date herewith (the “Mortgage”) pursuant to that certain
Settlement Agreement of even date herewith (the “Settlement Agreement”) to which
Borrower and Lender are parties.  All capitalized terms not otherwise defined in
this Guaranty shall have the meanings given them in the Note.
 
B.           Lender has required, as a condition precedent to the execution of
the Note, Mortgage and Settlement Agreement, the execution and delivery of this
Guaranty by Guarantor.
 
C.           Guarantor has an interest in Borrower, and having a financial
interest in the Property, has agreed to execute and deliver this Guaranty to
Lender.
 
NOW THEREFORE, in consideration of the Recitals set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:
 
41. Liabilities. Notwithstanding any exculpation or other provisions in any Loan
Document to the contrary, Guarantor agrees to be personally liable for the
payment and satisfaction of all of the following (collectively, “Guarantor’s
Liabilities”):
 
(a) All Losses and Expenses arising from any of the following:
 
i) any gross negligence or willful misconduct of Borrower or any affiliates,
agents, employees, attorneys-in-fact or representatives of Borrower;
 
ii) any removal or disposal of any portion of the Property secured by the
Mortgage by Borrower or any of its affiliates, agents or representatives after
an Event of Default (as defined in the Mortgage);
 
iii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which were not delivered to Lender, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases (as defined in the Mortgage) as expressly
permitted by the Mortgage;
 
iv) any insurance policy required by the Mortgage has not been obtained or is no
longer in full force and effect;
 
v) any payment of fees to an affiliate of Borrower following an Event of
Default;;
 
vi) any rent being paid more than one (1) month in advance and not applied to
operating expenses of the Property or payment of the Indebtedness;
 
vii) any failure to pay charges incurred by Borrower for labor or materials or
other charges incurred by Borrower that could result in the creation of liens on
any portion of the Property;
 
viii) any hiring of employees in violation of law;
 
ix) any use of revenues generated from the Property after the occurrence of any
Event of Default for purposes other than payment of usual and customary
operating expenses of the Property or the Indebtedness;
 
x) any use of proceeds of insurance paid or payable to Borrower arising out of
any loss, damage or casualty affecting the Property and all awards, damages and
payments paid or payable to Borrower arising out of any actual or threatened
condemnation or eminent domain proceeding affecting the Property or any portion
of the Property for purposes other than as designated in the Mortgage;
 
xi) any physical loss or damage affecting the Property resulting from the
intentional acts of Borrower or any of its agents, or any physical or economic
waste with respect to the Property or any part thereof;
 
xii) any failure to allow inspections of the Property or access to Borrower’s
books and records;
 
xiii) any fraud or any material misrepresentation by or on behalf of Borrower
(including by such Borrower’s employees, agents, affiliates and
attorneys-in-fact) in connection with the Note, obtaining any consent or
determination from Lender or the submission of financial information; and
 
 
 
F-1

--------------------------------------------------------------------------------


 
xiv) any distributions by Borrower of cash or assets that are not specifically
authorized under the Loan Documents.
 
(b) All of the Indebtedness and other Obligations (including Losses and
Expenses) in the event of:
 
i) any transfer, sale, conveyance, assignment, further encumbrance, other
transfer or the creation of a security interest, by Borrower of title to, or an
ownership interest in, the Property or any other collateral or any voluntary
imposition by Borrower of a lien upon the Property or any other collateral
unless expressly permitted under the Mortgage;
 
ii) the commencement of an insolvency proceeding by Borrower or Guarantor or
collusion or cooperation by Borrower or Guarantor with any third party to
commence an insolvency proceeding against Borrower or Guarantor;
 
iii) Guarantor, an affiliate, officer, director or representative which
controls, directly or indirectly, Borrower, filing, or joining in the filing of,
an involuntary petition against Borrower under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited another creditor for the purpose of commencing any such involuntary
petition against Borrower;
 
iv) Borrower filing an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against Borrower by any other person
or entity under the Bankruptcy Code or any other federal or state bankruptcy or
insolvency law;
 
v) Borrower consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Property or the collateral or Borrower making an assignment for
the benefit of creditors; or
 
vi) Borrower, Guarantor or any affiliate of Borrower or Guarantor contesting or
in any way interfering with, directly or indirectly, any foreclosure action, UCC
sale or other remedy exercised by Lender upon the occurrence of any Event of
Default whether by making any motion, bringing any counterclaim, claiming any
defense, seeking any injunction or other restraint, commencing any action, or
otherwise.
 
Notwithstanding the foregoing, clauses (v) and (vi) of Subsection 1(b) above
shall only apply if as the result of such insolvency proceeding, appointment of
a custodian, receiver, trustee or examiner or assignment for the benefit of
creditors, any rights or remedies of Lender are modified or terminated,
including any restructuring of the terms governing the Note.
 
The term “Losses and Expenses” means (a) all losses, damages, direct or
consequential, and liabilities which Lender or any subsequent holder of the Note
may pay or incur, including protective advances and the cost of appraisals, site
investigation, engineering reports and surveys, audits or other investigations
and (b) all attorneys’ fees, court costs and other legal expenses and all other
costs and expenses of any kind which Lender or any subsequent holder of the Note
may pay or incur in attempting to collect, compromise or enforce, in any
respect, any of Guarantor’s Liabilities, whether or not suit is ever filed, and
whether or not in connection with any insolvency, bankruptcy, reorganization,
arrangement or other similar proceeding involving Borrower, Guarantor or any
other guarantor.  If Lender pays any such cost or expense, “Losses and Expenses”
shall also include interest at the Default Rate on any such payment from the
date such cost or expense is incurred until repayment to Lender in full.
 
The term “Indebtedness” means all of the obligations of Borrower to Lender with
respect to the Note and the payment of money under or with respect to any other
loan documents (“Loan Documents”) securing the Note.  The term “Obligations”
means the performance of the payment or performance of any and all obligations
of Borrower and/or guarantors to Lender under the Loan Documents, including the
covenants and agreements herein contained and contained in the other Loan
Documents.
 
42. Absolute Guaranty.
 
(a) This Guaranty is an absolute, independent and present guaranty of payment
and performance and not of collection.  Lender shall not be required to
prosecute collection, enforcement or other remedies against Borrower or any
other person or party that may be obligated for all or any part of Guarantor’s
Liabilities nor to pursue any other rights or remedies before seeking
satisfaction of Guarantor’s Liabilities.  Guarantor shall pay all of Guarantor’s
Liabilities to Lender in full immediately upon demand. One or more successive
actions may be brought against Guarantor, as often as Lender deems advisable,
until all of Guarantor’s Liabilities are paid and performed in full.
 
(b) Guarantor agrees that no portion of any sums applied from time to time in
reduction of the Indebtedness shall be deemed to have been applied in reduction
of the Guarantor’s Liabilities until such time as the Indebtedness has been paid
in full, other than sums received from Guarantor in full or partial satisfaction
of Guarantor’s obligations hereunder after the occurrence of an Event of Default
and demand is made under this Guaranty, it being the intention hereof that
Guarantor’s Liabilities shall be the last portion of the Indebtedness to be
deemed satisfied and Guarantor shall receive no credit for any amounts realized
by Lender by enforcement of any of its remedies or liens under any of the Loan
Documents.
 
43. Representations and Warranties.  Guarantor hereby represents and warrants to
Lender as follows:
 
 
 
F-2

--------------------------------------------------------------------------------


 
 
(a) Review of this Guaranty and the Loan Documents.  Guarantor has reviewed with
the benefit of its legal counsel the terms of this Guaranty, the Note, the
Mortgage, and all the documents required to be delivered under the Settlement
Agreement.
 
(b) Enforceability. Each obligation under this Guaranty is legal, valid, binding
and enforceable against Guarantor in accordance with its terms.
 
(c) No Violations.  Neither the execution and delivery of this Guaranty nor
compliance with the terms and provisions of this Guaranty will violate any
applicable law, rule, regulation, judgment, decree or order, or will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of any indenture, mortgage, deed of trust, instrument, document,
agreement or contract of any kind that creates, represents, evidences or
provides for any lien, charge or encumbrance upon any of the property or assets
of Guarantor, or any other indenture, mortgage, deed of trust, instrument,
document, agreement or contract of any kind to which Guarantor is a party or to
which Guarantor or the property of Guarantor may be subject.
 
(d) No Misstatements or Omissions.  This Guaranty does not contain any untrue
statement of fact nor omit to state any fact material to this
Guaranty.  Guarantor has no knowledge of any material fact, inaccuracy or
untruth concerning Borrower or Borrower’s financial conditions which has not
been disclosed to Lender.
 
(e) Governmental Approval.   No registration with or consent or approval of, or
other action by, any federal, state, municipal or other governmental agency,
authority or regulatory body, domestic or foreign, relating to Guarantor is or
will be required in connection with the execution, delivery and performance of
this Guaranty.
 
(f) Loans to Borrower. Borrower has no unpaid loans or advances from, or other
obligations to, Guarantor.
 
44. Indemnities.  Guarantor hereby indemnifies Lender and agrees to defend and
hold Lender harmless from and against any loss, cost, damage or expense
occurring by reason of a breach of the representations or warranties set forth
in this Guaranty, and the loss, mitigation, subordination or other consequences
adverse to Lender by reason of this Guaranty being challenged as a preference or
suffering any other subjugation under any bankruptcy or other law, whether state
or federal, affecting debtors, creditors and/or the relationship between such
parties.
 
45. Covenants.  For as long as this Guaranty shall remain in effect, Guarantor
hereby covenants and agrees as follows:
 
(a) Transfers, Sales, Etc.  Guarantor may sell, lease, transfer, convey or
assign any of Guarantor’s material assets, directly or indirectly, so long as
such transaction:
 
i) does not breach any restriction on transfers set forth in the Loan Documents;
 
ii) could not be reasonably deemed to be a Fraudulent Conveyance (as hereinafter
defined) under applicable law, and
 
iii) will not have a material adverse effect on the financial condition of
Guarantor.
 
(b) Rescinded or Returned Payments.  If at any time any part of any payment
previously applied by Lender to any of Guarantor’s Liabilities is rescinded or
returned by Lender for any reason, including the insolvency, bankruptcy or
reorganization of Borrower or any other party, Guarantor’s Liabilities shall be
deemed to have continued in existence to the extent that such payment is
rescinded or returned, and this Guaranty shall be reinstated as to Guarantor’s
Liabilities as though such prior application by Lender had not been made.
 
(c) Certain Permitted Actions of Lender.  Lender may from time to time, in
Lender’s sole discretion and without notice to Guarantor, take any of the
following actions without in any way affecting the obligations of Guarantor: (i)
obtain a security interest in any property to secure any of the Indebtedness or
the Obligations or any obligation hereunder; (ii) obtain the primary or
secondary obligation of any additional obligor or obligors with respect to any
of the Indebtedness or the Obligations; (iii) extend, modify, subordinate,
exchange or release any of the Indebtedness or the Obligations; (iv) modify,
subordinate, exchange or release Lender’s security interest in any part of any
property securing any of the Indebtedness or the Obligations or any obligation
hereunder, or extend, modify, subordinate, exchange or release any obligations
of any obligor with respect to any such property; (v) alter the manner or place
of payment of the Indebtedness or the Obligations; (vi) enforce this Guaranty
against Guarantor for payment of any of Guarantor’s Liabilities, whether or not
Lender shall have (A) proceeded against Borrower or any other guarantor or any
other party primarily or secondarily obligated with respect to any of
Guarantor’s Liabilities or (B) resorted to or exhausted any other remedy or any
other security or collateral; and (vii) foreclose on, take possession of or sell
any of the collateral or security for Guarantor’s Liabilities or enforce any
other rights under any Loan Document.
 
(d) Lender’s Option to Release.  Lender may from time to time in Lender’s sole
discretion release Guarantor from any of Guarantor’s obligations hereunder or
release Borrower or any other obligor from any of the Indebtedness or the
Obligations without notice to any other guarantor or any other party and without
in any way releasing or affecting the liability of Guarantor.
 
(e) Application of Payments. Lender may apply any payment made on account of the
Indebtedness or the Obligations toward such of the Indebtedness or the
Obligations, and in such order as Lender may from time to time elect in Lender’s
sole discretion, whether or not the Indebtedness or the Obligations are
guaranteed hereby, otherwise secured or due at the time of application.
 
(f) Subordination. Guarantor hereby subordinates any debts, obligations, claims
or liens of Guarantor against Borrower, of any kind (including any right of
Guarantor to a return of any capital contributed to Borrower), to all of
Guarantor’s Liabilities and to any other claims or liens of Lender against
Borrower or the property of any of them.  Upon any notice by Lender to Borrower
of any Event of Default under any Loan Document, Guarantor shall enforce any of
Guarantor’s claims or liens as trustee for Lender, and shall cause any receipts
to be paid over to Lender without affecting in any manner the liability of
Guarantor under this Guaranty except to the extent of such payment. Except as
provided in the preceding sentence, until the Indebtedness is paid in full and
all of Lender’s obligations under the Loan Documents have terminated, Guarantor
shall not, without Lender’s consent, take any action of any kind to enforce any
debts, claims or liens of Guarantor against Borrower. As long as no such notice
of default has been given by Lender, Guarantor may apply to Guarantor’s own
account payments made to Guarantor by or on behalf of Borrower.
 
 
 
F-3

--------------------------------------------------------------------------------


 
 
(g) Certain Events Not Affecting Obligations of Guarantor.  The obligations of
Guarantor hereunder shall not be affected by any of the following: (i) any lack
of validity or enforceability of any of the Loan Documents; (ii) the release or
discharge of Borrower in any creditors’, receivership, bankruptcy,
reorganization, insolvency, or other proceeding; (iii) the rejection or
disaffirmance in any such proceeding of any of Guarantor’s Liabilities (iv) the
impairment or modification of any of Guarantor’s Liabilities, or of any remedy
for the enforcement thereof, or of the estate of Borrower in bankruptcy,
resulting from any present or future federal or state bankruptcy law or any
other law of any kind or from the decision or order of any court or other
governmental authority; (v) any disability or defense of Borrower; (vi) the
cessation of the liability of Borrower for any cause whatsoever other than
payment and performance in full of all of the Indebtedness and the Obligations;
(vii) any sale, assignment, transfer or other conveyance (including any
conveyance in lieu of foreclosure or any collateral sale pursuant to the Uniform
Commercial Code) of any of the security for any of Guarantor’s Liabilities,
regardless of the amount received by Lender in connection therewith; or (viii)
any disability or defense of any kind now existing of Guarantor with respect to
any provision of this Guaranty.
 
(h) No Obligation of Lender Regarding Security Interest.  Lender shall have no
obligation to obtain, perfect or retain a security interest in any property to
secure any of Guarantor’s Liabilities or this Guaranty (including any mortgage
or security interest contemplated by the Loan Documents), or to protect or
insure any such property.
 
(i) Filing of Certain Claims. Guarantor shall promptly file in any bankruptcy or
other proceeding in which the filing of claims is required by law all claims and
proofs of such claims which Guarantor may have against Borrower, and will
collaterally assign to Lender or its nominee all rights of Guarantor
thereunder.  If Guarantor does not so file, Guarantor hereby irrevocably
authorizes Lender or Lender’s nominee to do so, either (in Lender’s discretion)
as attorney-in-fact for Guarantor, or in the name of Lender or Lender’s
nominee.  In all such cases, any party authorized to pay such claim shall pay to
Lender, or its nominee, the full amount thereof.
 
(j) Obligations and Taxes. Guarantor shall pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon Guarantor
or upon Guarantor’s income or profits or in respect of Guarantor’s property
before the payment shall become delinquent or in default; provided, however,
that Guarantor shall not be required to pay and discharge or to cause to be paid
and discharged any such tax, assessment or governmental charge or levy so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Guarantor shall, to the extent required by generally
accepted accounting principles applied on a consistent basis, have set aside on
Guarantor’s books adequate reserves with respect thereto.
 
46. Waivers
 
. Guarantor hereby expressly waives:
 
(a) Notices. Notice of the acceptance by Lender of this Guaranty, notice of the
existence, creation or non-payment of any of Guarantor’s Liabilities,
presentment, demand, notice of dishonor, protest, notice of protest, and all
other notices which may be required by statute, rule of law or otherwise, now or
hereafter in effect, except any specifically required by this Guaranty.
 
(b) Disclosures About Borrower. Any obligation Lender may have to disclose to
Guarantor any facts Lender now or hereafter may know or have reasonably
available to it regarding Borrower or Borrower’s financial conditions, or
regarding the Property or other collateral for the Note whether or not Lender
has a reasonable opportunity to communicate such facts or has reason to believe
that any such facts are unknown to Guarantor or materially increase the risk to
Guarantor beyond the risk Guarantor intends to assume hereunder. Guarantor shall
be fully responsible for keeping informed of the financial condition of Borrower
and of all other circumstances bearing on the risk of nonpayment or
nonperformance of Guarantor’s Liabilities.
 
(c) Diligence in Collection.  All diligence in collection of any of Guarantor’s
Liabilities, any obligation hereunder, or any guaranty or other security for any
of the foregoing.
 
(d) Benefit of Certain Laws.  The benefit of all appraisement, valuation,
marshaling, forbearance, stay, extension, reinstatement, redemption, homestead,
exemption and moratorium laws now or hereafter in effect.
 
(e) Certain Defenses.  Any defense based on the incapacity, lack of authority,
death or disability of any other person or entity or the failure of Lender to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding.
 
(f) Election of Remedies Defense.  Any defense based on an election of remedies
by Lender, whether or not such election may affect in any way the recourse,
subrogation or other rights of Guarantor against Borrower or any other person in
connection with Guarantor’s Liabilities.
 
(g) Defenses Relating to Collateral Sale.  Any defense based on the failure of
Lender to: (i) provide notice to Guarantor of a sale or other disposition
(including any collateral sale pursuant to the Uniform Commercial Code) of any
of the security for any of Guarantor’s Liabilities; or (ii) conduct such a sale
or disposition in a commercially reasonable manner.
 
(h) Right to Enforce Lender’s Remedies.  Any right to enforce any remedies or to
participate in any security Lender now has, or later may have, against Borrower,
or any requirement to exhaust any remedies, whether by subrogation or otherwise,
or any requirement to mitigate damages, until all of the Indebtedness has been
paid to Lender and all other Obligations have been performed.
 
 
F-4

--------------------------------------------------------------------------------


 
47. Miscellaneous.
 
(a) Continuing Guaranty.  This Guaranty is unconditional and irrevocable and
shall in all respects be a continuing guaranty and a primary obligation of
Guarantor and shall not be subject to any counterclaim, set-off, abatement,
deferment or defense based on any claim that Guarantor may have against Lender,
Borrower, or any other person or entity.  This Guaranty shall remain in full
force and effect until all of the following have occurred: (i) all of
Guarantor’s Liabilities have been satisfied in full; and (ii) Lender has no
further obligation to make any advance under the Loan Documents.  No notice of
discontinuance or revocation shall affect any of the obligations of Guarantor
hereunder or of Borrower or of any other obligor with respect to any of
Guarantor’s Liabilities.  Lender shall not be obligated to accept at any time
any deed in lieu of foreclosure, and all obligations of Guarantor hereunder
shall survive foreclosure or any deed in lieu of foreclosure which Lender may
accept, to the extent any of Guarantor’s Liabilities remain unsatisfied.
 
(b) Obligations; Successors and Assigns. All obligations under this Guaranty
shall be binding upon Guarantor, and upon Guarantor’s heirs, legal
representatives, successors and assigns and shall inure to the benefit of
Lender, each holder of the Note and the successors and assigns of each holder of
the Note.
 
(c) Assignment by Lender. Lender may from time to time, without notice to
Guarantor, assign or transfer any interest in any of Guarantor’s Liabilities by
loan participation or otherwise, and notwithstanding such assignment or
transfer, such Guarantor’s Liabilities shall remain Guarantor’s Liabilities for
purposes of this Guaranty.
 
(d) No Exculpation.  No exculpatory, “non-recourse”, “limited recourse”, or
other language contained in any other Loan Document or in any other document
shall in any way prevent or limit Lender from enforcing this Guaranty against
Guarantor personally.
 
(e) Legal Tender of United States.  All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
 
(f) Time of Essence.  Time is of the essence of this Guaranty.
 
(g) Definitions; Captions; Gender.  With respect to any reference in this
Guaranty to any defined term: (i) if such defined term refers to a person, or a
trust, corporation, partnership or other entity, then it shall also mean all
heirs, personal representatives, successors and assigns of such person or
entity; and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof. Captions contained in this Guaranty in no way define,
limit or extend the scope or intent of their respective provisions. Use of the
masculine, feminine or neuter gender and of singular and plural shall not be
given the effect of any exclusion or limitation herein. The use in this Guaranty
of the term “including”, and related terms such as “include”, shall in all cases
mean “including, without limitation”.
 
(h) Notices.  All Notices given under or pursuant to this Guaranty shall be in
writing and shall be (a) delivered in person, in which event the Notice shall be
deemed received when delivery is actually made, (b) telecopied, in which event
the Notice shall be deemed received on the date of transmission if transmission
is confirmed before 5:00 p.m. New York time on a Business Day or if transmission
is confirmed after 5:00 p.m. New York time, then on the next Business Day
provided that the sender obtains electronic confirmation of receipt and that a
copy of such Notice is also delivered pursuant to clause (a) or (c); or (c) sent
by a nationally recognized overnight courier for next business day delivery, in
which event the Notice shall be deemed received on the first Business Day after
delivery to, and acceptance for delivery by, the courier. All such Notices
intended for Lender shall be delivered, with a copy to its attorney, to their
respective Addresses provided in the Settlement Agreement and if sent by
facsimile such Notices shall be sent to the facsimile numbers set forth in the
Settlement Agreement. Either party may change its Address or facsimile number by
giving written notice to the other in accordance with the foregoing notice
provision.
 
Guarantor’s Address for Notices is:


David M. Marks
1818 North Farwell Avenue
Milwaukee, Wisconsin  53202
Facsimile No.:  (414) 283-2610


With a copy to:                   ____________________
                                         ____________________
____________________
Attention:  ___________




(i) Entire Agreement.  This Guaranty constitutes the entire agreement of
Guarantor for the benefit of Lender with respect to the subject matter hereof
and supersedes any prior agreements with respect to the subject matter hereof.
 
(j) No Modification Without Writing.  This Guaranty may not be terminated or
modified in any way nor can any right of Lender or any obligation of Guarantor
be waived or modified, except by a writing signed by Lender and Guarantor.
 
(k) Independent Obligations.  The obligations of Guarantor hereunder are
independent of the obligations of Borrower.  In the event of any default
hereunder, Lender may institute a separate action against Guarantor with or
without joining or instituting a separate action against Borrower or against any
other guarantor or other obligor.
 
(l) Financial Risk.  Guarantor shall be fully responsible for keeping himself,
herself or itself, as the case may be, informed of the financial condition of
Borrower and of all other circumstances bearing on the risk of nonpayment or
nonperformance of the Indebtedness or Obligations.
 
(m) Severability.  Each provision of this Guaranty shall be interpreted so as to
be effective and valid under applicable law, but if any provision of this
Guaranty shall in any respect be ineffective or invalid under such law, such
ineffectiveness or invalidity shall not affect the remainder of such provision
or the remaining provisions of this Guaranty.
 
(n) Cumulative.  The obligations of Guarantor hereunder are in addition to any
other obligations Guarantor may now or hereafter have to Lender, and shall not
be affected in any way by the delivery to Lender by Guarantor or any other
guarantor of any other guaranty, or any combination thereof.  All rights and
remedies of Lender and all obligations of Guarantor under this Guaranty are
cumulative.  In addition, Lender shall have all rights and remedies available to
Lender in law or equity for the enforcement of this Guaranty.
 
(o) Effect of Lender’s Delay or Action.  No delay by Lender in the exercise of
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise by Lender of any right or remedy shall preclude any other exercise
thereof or the exercise of any other right or remedy.  No action of Lender
permitted hereunder shall in any way impair or otherwise affect any right of
Lender or obligation of Guarantor under this Guaranty.  Lender shall not be
liable in any way for any decrease in the value or marketability of any property
securing any of Guarantor’s Liabilities which may result from any action or
omission of Lender in enforcing any part of this Guaranty.
 
 
 
F-5

--------------------------------------------------------------------------------


 
(p) Subrogation. Until all of Guarantor’s Liabilities have been paid to Lender,
and all periods under applicable bankruptcy law for the contest of any payment
by Guarantor as a preferential or fraudulent payment have expired, Guarantor
knowingly and with advice of counsel, waives, relinquishes, releases and
abandons all rights and claims to indemnification, contribution, reimbursement,
subrogation and payment which such Guarantor may now or hereafter have by and
from Borrower and Borrower’s successors and assigns, for any payments made by
Guarantor to Lender, including without limitation, any rights which might allow
Borrower, Borrower’s successors and assigns or creditors, or a trustee in
bankruptcy of Borrower to claim in bankruptcy or any other similar proceedings
that any payment made by Borrower or Borrower’s successors and assigns to Lender
was on behalf of or for the benefit of Guarantor and that such payment is
recoverable by Borrower, a creditor or trustee in bankruptcy of such Borrower as
a preferential payment, fraudulent conveyance, payment of an insider or any
other classification of payment which may otherwise be recoverable from Lender.
Guarantor further waives any defense based upon an election of remedies by
Lender which destroys or otherwise impairs any subrogation rights of Guarantor
to proceed against Borrower.
 
(q) Joint and Several.  Guarantor’s Liabilities shall be the joint and several
obligations and liabilities of Guarantor, Borrower and any other guarantor of
all or part of the Indebtedness or Obligations. Notwithstanding any provisions
of this Agreement to the contrary, it is intended that the joint and several
nature of the liability of Guarantor’s Liabilities and the liens and security
interests, if any, granted as security for the Indebtedness or Obligations, not
constitute a fraudulent conveyance under the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time (a “Fraudulent
Conveyance”). Consequently, if the liability of Guarantor for Guarantor’s
Liabilities, or any liens or security interests granted by Guarantor securing
Guarantor’s Liabilities would, but for the application of this sentence,
constitute a Fraudulent Conveyance, the liability of Guarantor and the liens and
security interests securing such liability shall be valid and enforceable only
to the maximum extent that would not cause such liability or such lien or
security interest to constitute a Fraudulent Conveyance.
 
(r) Unconditional Obligations.  The obligations of Guarantor shall be
unconditional, irrespective of (i) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against Guarantor or Borrower
or Lender’s election in any such proceeding of the application of Section
1111(b)(2) of the Bankruptcy Code; (ii) any borrowing or grant of a security
interest by Borrower as debtor-in-possession, under Section 364 of the
Bankruptcy Code; (iii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Lender’s claim(s) for repayment of any of
Guarantor’s Liabilities; or (iv) any other circumstance other than payment in
full of Guarantor’s Liabilities which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.
 
(s) Governing Law.  THE TERMS OF THIS GUARANTY WERE NEGOTIATED IN THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING LOAN DOCUMENTS, INCLUDING WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.
THEREFORE, THIS GUARANTY SHALL BE CONSTRUED AND INTERPRETED WITH, AND GOVERNED
BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO NEW
YORK CHOICE OF LAW PRINCIPLES.
 
(t) Consent to Jurisdiction.  GUARANTOR ACKNOWLEDGES THAT LENDER’S PRINCIPAL
OFFICE IS LOCATED IN NEW YORK, NEW YORK AND THAT LENDER MAY BE IRREPARABLY
HARMED IF REQUIRED TO INSTITUTE OR DEFEND ANY ACTION IN ANY JURISDICTION OTHER
THAN THE STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE STATE OF NEW
YORK.  THEREFORE, GUARANTOR IRREVOCABLY: (A) AGREES THAT ANY SUIT, ACTION OR
OTHER LEGAL PROCEEDING RELATING TO THIS GUARANTY MAY BE BROUGHT ONLY IN THE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE SOUTHERN DISTRICT OF NEW YORK,
STATE OF NEW YORK PURSUANT TO. SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AT LENDER’S OPTION; (B) CONSENTS TO THE JURISDICTION OF EACH
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; (C) WAIVES ANY OBJECTION
WHICH GUARANTOR MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY OF SUCH COURTS; AND (D) AGREES TO JOIN LENDER IN ANY PETITION
FOR REMOVAL TO ANY OF SUCH COURTS.
 
(u) Waiver of Jury Trial.  GUARANTOR AND LENDER BY ITS ACCEPTANCE OF THIS
GUARANTY, HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE THIS GUARANTY OR BASED UPON OR ARISING OUT OF THE
SUBJECT MATTER OF THIS GUARANTY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND GUARANTOR ACKNOWLEDGES THAT
NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY
ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. GUARANTOR AND LENDER EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH OF THEM HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS GUARANTY AND THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN
THEIR RELATED FURTHER DEALINGS.
 
48.  Revocation. Upon revocation by written notice or actual notice of death,
this Guaranty shall continue in full force and effect as to all Guarantor’s
Liabilities contracted for or incurred before revocation, and as the Lender
shall have the rights provided by this Guaranty as if no revocation had
occurred.  Any renewal, extension or increase in of any of the Guarantor’s
Liabilities whether made before or after such revocation, shall constitute a
part of the Guarantor’s Liabilities contracted for or incurred before
revocation.
 
49. Marital Property. Guarantor hereby acknowledges and agrees that the
obligations and liabilities incurred by Guarantor hereunder are incurred in the
interest of his marriage or family.
 
[The remainder of this page is intentionally blank; signature page follows.]
F-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.



             
 
By:
/s/        DAVID M. MARKS, an individual                  




 




F-7

--------------------------------------------------------------------------------



GUARANTY




THIS GUARANTY (“Guaranty”) is dated as of ______________________, 2009 and is
made by FRANK CRIVELLO, an individual (“Guarantor”), for the benefit of
GREYSTONE BUSINESS CREDIT II, L.L.C., a Delaware limited liability company
(“Lender”).
 
RECITALS
 
A.           SIERRA CENTER TWENTY FOUR, A LIMITED LIABILITY COMPANY, a Wisconsin
limited liability company (the “Borrower”) and Lender have heretofore entered
into that certain Amended and Restated Note (the “Note”) and that certain
Amended and Restated Senior Real Property Mortgage and Assignment of Leases and
Rents each of even date herewith (the “Mortgage”) pursuant to that certain
Settlement Agreement of even date herewith (the “Settlement Agreement”) to which
Borrower and Lender are parties.  All capitalized terms not otherwise defined in
this Guaranty shall have the meanings given them in the Note.
 
B.           Lender has required, as a condition precedent to the execution of
the Note, Mortgage and Settlement Agreement, the execution and delivery of this
Guaranty by Guarantor.
 
C.           Guarantor has an interest in Borrower, and having a financial
interest in the Property, has agreed to execute and deliver this Guaranty to
Lender.
 
NOW THEREFORE, in consideration of the Recitals set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:
 
50. Liabilities
 
. Notwithstanding any exculpation or other provisions in any Loan Document to
the contrary, Guarantor agrees to be personally liable for the payment and
satisfaction of all of the following (collectively, “Guarantor’s Liabilities”):
 
(a) All Losses and Expenses arising from any of the following:
 
i) any gross negligence or willful misconduct of Borrower or any affiliates,
agents, employees, attorneys-in-fact or representatives of Borrower;
 
ii) any removal or disposal of any portion of the Property secured by the
Mortgage by Borrower or any of its affiliates, agents or representatives after
an Event of Default (as defined in the Mortgage);
 
iii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which were not delivered to Lender, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases (as defined in the Mortgage) as expressly
permitted by the Mortgage;
 
iv) any insurance policy required by the Mortgage has not been obtained or is no
longer in full force and effect;
 
v) any payment of fees to an affiliate of Borrower following an Event of
Default;;
 
vi) any rent being paid more than one (1) month in advance and not applied to
operating expenses of the Property or payment of the Indebtedness;
 
vii) any failure to pay charges incurred by Borrower for labor or materials or
other charges incurred by Borrower that could result in the creation of liens on
any portion of the Property;
 
viii) any hiring of employees in violation of law;
 
ix) any use of revenues generated from the Property after the occurrence of any
Event of Default for purposes other than payment of usual and customary
operating expenses of the Property or the Indebtedness;
 
x) any use of proceeds of insurance paid or payable to Borrower arising out of
any loss, damage or casualty affecting the Property and all awards, damages and
payments paid or payable to Borrower arising out of any actual or threatened
condemnation or eminent domain proceeding affecting the Property or any portion
of the Property for purposes other than as designated in the Mortgage;
 
xi) any physical loss or damage affecting the Property resulting from the
intentional acts of Borrower or any of its agents, or any physical or economic
waste with respect to the Property or any part thereof;
 
 
 
F-8

--------------------------------------------------------------------------------


 
 
xii) any failure to allow inspections of the Property or access to Borrower’s
books and records;
 
xiii) any fraud or any material misrepresentation by or on behalf of Borrower
(including by such Borrower’s employees, agents, affiliates and
attorneys-in-fact) in connection with the Note, obtaining any consent or
determination from Lender or the submission of financial information; and
 
xiv) any distributions by Borrower of cash or assets that are not specifically
authorized under the Loan Documents.
 
(b) All of the Indebtedness and other Obligations (including Losses and
Expenses) in the event of:
 
i) any transfer, sale, conveyance, assignment, further encumbrance, other
transfer or the creation of a security interest, by Borrower of title to, or an
ownership interest in, the Property or any other collateral or any voluntary
imposition by Borrower of a lien upon the Property or any other collateral
unless expressly permitted under the Mortgage;
 
ii) the commencement of an insolvency proceeding by Borrower or Guarantor or
collusion or cooperation by Borrower or Guarantor with any third party to
commence an insolvency proceeding against Borrower or Guarantor;
 
iii) Guarantor, an affiliate, officer, director or representative which
controls, directly or indirectly, Borrower, filing, or joining in the filing of,
an involuntary petition against Borrower under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited another creditor for the purpose of commencing any such involuntary
petition against Borrower;
 
iv) Borrower filing an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against Borrower by any other person
or entity under the Bankruptcy Code or any other federal or state bankruptcy or
insolvency law;
 
v) Borrower consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Property or the collateral or Borrower making an assignment for
the benefit of creditors; or
 
vi) Borrower, Guarantor or any affiliate of Borrower or Guarantor contesting or
in any way interfering with, directly or indirectly, any foreclosure action, UCC
sale or other remedy exercised by Lender upon the occurrence of any Event of
Default whether by making any motion, bringing any counterclaim, claiming any
defense, seeking any injunction or other restraint, commencing any action, or
otherwise.
 
Notwithstanding the foregoing, clauses (v) and (vi) of Subsection 1(b) above
shall only apply if as the result of such insolvency proceeding, appointment of
a custodian, receiver, trustee or examiner or assignment for the benefit of
creditors, any rights or remedies of Lender are modified or terminated,
including any restructuring of the terms governing the Note.
 
The term “Losses and Expenses” means (a) all losses, damages, direct or
consequential, and liabilities which Lender or any subsequent holder of the Note
may pay or incur, including protective advances and the cost of appraisals, site
investigation, engineering reports and surveys, audits or other investigations
and (b) all attorneys’ fees, court costs and other legal expenses and all other
costs and expenses of any kind which Lender or any subsequent holder of the Note
may pay or incur in attempting to collect, compromise or enforce, in any
respect, any of Guarantor’s Liabilities, whether or not suit is ever filed, and
whether or not in connection with any insolvency, bankruptcy, reorganization,
arrangement or other similar proceeding involving Borrower, Guarantor or any
other guarantor.  If Lender pays any such cost or expense, “Losses and Expenses”
shall also include interest at the Default Rate on any such payment from the
date such cost or expense is incurred until repayment to Lender in full.
 
The term “Indebtedness” means all of the obligations of Borrower to Lender with
respect to the Note and the payment of money under or with respect to any other
loan documents (“Loan Documents”) securing the Note.  The term “Obligations”
means the performance of the payment or performance of any and all obligations
of Borrower and/or guarantors to Lender under the Loan Documents, including the
covenants and agreements herein contained and contained in the other Loan
Documents.
 
51. Absolute Guaranty.
 
(a) This Guaranty is an absolute, independent and present guaranty of payment
and performance and not of collection.  Lender shall not be required to
prosecute collection, enforcement or other remedies against Borrower or any
other person or party that may be obligated for all or any part of Guarantor’s
Liabilities nor to pursue any other rights or remedies before seeking
satisfaction of Guarantor’s Liabilities.  Guarantor shall pay all of Guarantor’s
Liabilities to Lender in full immediately upon demand. One or more successive
actions may be brought against Guarantor, as often as Lender deems advisable,
until all of Guarantor’s Liabilities are paid and performed in full.
 
(b) Guarantor agrees that no portion of any sums applied from time to time in
reduction of the Indebtedness shall be deemed to have been applied in reduction
of the Guarantor’s Liabilities until such time as the Indebtedness has been paid
in full, other than sums received from Guarantor in full or partial satisfaction
of Guarantor’s obligations hereunder after the occurrence of an Event of Default
and demand is made under this Guaranty, it being the intention hereof that
Guarantor’s Liabilities shall be the last portion of the Indebtedness to be
deemed satisfied and Guarantor shall receive no credit for any amounts realized
by Lender by enforcement of any of its remedies or liens under any of the Loan
Documents.
 
52. Representations and Warranties.  Guarantor hereby represents and warrants to
Lender as follows:
 
(a) Review of this Guaranty and the Loan Documents.  Guarantor has reviewed with
the benefit of its legal counsel the terms of this Guaranty, the Note, the
Mortgage, and all the documents required to be delivered under the Settlement
Agreement.
 
(b) Enforceability. Each obligation under this Guaranty is legal, valid, binding
and enforceable against Guarantor in accordance with its terms.
 
(c) No Violations.  Neither the execution and delivery of this Guaranty nor
compliance with the terms and provisions of this Guaranty will violate any
applicable law, rule, regulation, judgment, decree or order, or will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of any indenture, mortgage, deed of trust, instrument, document,
agreement or contract of any kind that creates, represents, evidences or
provides for any lien, charge or encumbrance upon any of the property or assets
of Guarantor, or any other indenture, mortgage, deed of trust, instrument,
document, agreement or contract of any kind to which Guarantor is a party or to
which Guarantor or the property of Guarantor may be subject.
 
 
 
F-9

--------------------------------------------------------------------------------


 
(d) No Misstatements or Omissions.  This Guaranty does not contain any untrue
statement of fact nor omit to state any fact material to this
Guaranty.  Guarantor has no knowledge of any material fact, inaccuracy or
untruth concerning Borrower or Borrower’s financial conditions which has not
been disclosed to Lender.
 
(e) Governmental Approval.   No registration with or consent or approval of, or
other action by, any federal, state, municipal or other governmental agency,
authority or regulatory body, domestic or foreign, relating to Guarantor is or
will be required in connection with the execution, delivery and performance of
this Guaranty.
 
(f) Loans to Borrower. Borrower has no unpaid loans or advances from, or other
obligations to, Guarantor.
 
53. Indemnities
 
.  Guarantor hereby indemnifies Lender and agrees to defend and hold Lender
harmless from and against any loss, cost, damage or expense occurring by reason
of a breach of the representations or warranties set forth in this Guaranty, and
the loss, mitigation, subordination or other consequences adverse to Lender by
reason of this Guaranty being challenged as a preference or suffering any other
subjugation under any bankruptcy or other law, whether state or federal,
affecting debtors, creditors and/or the relationship between such parties.
 
54. Covenants
 
.  For as long as this Guaranty shall remain in effect, Guarantor hereby
covenants and agrees as follows:
 
(a) Transfers, Sales, Etc.  Guarantor may sell, lease, transfer, convey or
assign any of Guarantor’s material assets, directly or indirectly, so long as
such transaction:
 
i) does not breach any restriction on transfers set forth in the Loan Documents;
 
ii) could not be reasonably deemed to be a Fraudulent Conveyance (as hereinafter
defined) under applicable law, and
 
iii) will not have a material adverse effect on the financial condition of
Guarantor.
 
(b) Rescinded or Returned Payments.  If at any time any part of any payment
previously applied by Lender to any of Guarantor’s Liabilities is rescinded or
returned by Lender for any reason, including the insolvency, bankruptcy or
reorganization of Borrower or any other party, Guarantor’s Liabilities shall be
deemed to have continued in existence to the extent that such payment is
rescinded or returned, and this Guaranty shall be reinstated as to Guarantor’s
Liabilities as though such prior application by Lender had not been made.
 
(c) Certain Permitted Actions of Lender.  Lender may from time to time, in
Lender’s sole discretion and without notice to Guarantor, take any of the
following actions without in any way affecting the obligations of Guarantor: (i)
obtain a security interest in any property to secure any of the Indebtedness or
the Obligations or any obligation hereunder; (ii) obtain the primary or
secondary obligation of any additional obligor or obligors with respect to any
of the Indebtedness or the Obligations; (iii) extend, modify, subordinate,
exchange or release any of the Indebtedness or the Obligations; (iv) modify,
subordinate, exchange or release Lender’s security interest in any part of any
property securing any of the Indebtedness or the Obligations or any obligation
hereunder, or extend, modify, subordinate, exchange or release any obligations
of any obligor with respect to any such property; (v) alter the manner or place
of payment of the Indebtedness or the Obligations; (vi) enforce this Guaranty
against Guarantor for payment of any of Guarantor’s Liabilities, whether or not
Lender shall have (A) proceeded against Borrower or any other guarantor or any
other party primarily or secondarily obligated with respect to any of
Guarantor’s Liabilities or (B) resorted to or exhausted any other remedy or any
other security or collateral; and (vii) foreclose on, take possession of or sell
any of the collateral or security for Guarantor’s Liabilities or enforce any
other rights under any Loan Document.
 
(d) Lender’s Option to Release.  Lender may from time to time in Lender’s sole
discretion release Guarantor from any of Guarantor’s obligations hereunder or
release Borrower or any other obligor from any of the Indebtedness or the
Obligations without notice to any other guarantor or any other party and without
in any way releasing or affecting the liability of Guarantor.
 
(e) Application of Payments. Lender may apply any payment made on account of the
Indebtedness or the Obligations toward such of the Indebtedness or the
Obligations, and in such order as Lender may from time to time elect in Lender’s
sole discretion, whether or not the Indebtedness or the Obligations are
guaranteed hereby, otherwise secured or due at the time of application.
 
(f) Subordination. Guarantor hereby subordinates any debts, obligations, claims
or liens of Guarantor against Borrower, of any kind (including any right of
Guarantor to a return of any capital contributed to Borrower), to all of
Guarantor’s Liabilities and to any other claims or liens of Lender against
Borrower or the property of any of them.  Upon any notice by Lender to Borrower
of any Event of Default under any Loan Document, Guarantor shall enforce any of
Guarantor’s claims or liens as trustee for Lender, and shall cause any receipts
to be paid over to Lender without affecting in any manner the liability of
Guarantor under this Guaranty except to the extent of such payment. Except as
provided in the preceding sentence, until the Indebtedness is paid in full and
all of Lender’s obligations under the Loan Documents have terminated, Guarantor
shall not, without Lender’s consent, take any action of any kind to enforce any
debts, claims or liens of Guarantor against Borrower. As long as no such notice
of default has been given by Lender, Guarantor may apply to Guarantor’s own
account payments made to Guarantor by or on behalf of Borrower.
 
(g) Certain Events Not Affecting Obligations of Guarantor.  The obligations of
Guarantor hereunder shall not be affected by any of the following: (i) any lack
of validity or enforceability of any of the Loan Documents; (ii) the release or
discharge of Borrower in any creditors’, receivership, bankruptcy,
reorganization, insolvency, or other proceeding; (iii) the rejection or
disaffirmance in any such proceeding of any of Guarantor’s Liabilities (iv) the
impairment or modification of any of Guarantor’s Liabilities, or of any remedy
for the enforcement thereof, or of the estate of Borrower in bankruptcy,
resulting from any present or future federal or state bankruptcy law or any
other law of any kind or from the decision or order of any court or other
governmental authority; (v) any disability or defense of Borrower; (vi) the
cessation of the liability of Borrower for any cause whatsoever other than
payment and performance in full of all of the Indebtedness and the Obligations;
(vii) any sale, assignment, transfer or other conveyance (including any
conveyance in lieu of foreclosure or any collateral sale pursuant to the Uniform
Commercial Code) of any of the security for any of Guarantor’s Liabilities,
regardless of the amount received by Lender in connection therewith; or (viii)
any disability or defense of any kind now existing of Guarantor with respect to
any provision of this Guaranty.
 
 
F-10

--------------------------------------------------------------------------------


 
 
(h) No Obligation of Lender Regarding Security Interest.  Lender shall have no
obligation to obtain, perfect or retain a security interest in any property to
secure any of Guarantor’s Liabilities or this Guaranty (including any mortgage
or security interest contemplated by the Loan Documents), or to protect or
insure any such property.
 
(i) Filing of Certain Claims. Guarantor shall promptly file in any bankruptcy or
other proceeding in which the filing of claims is required by law all claims and
proofs of such claims which Guarantor may have against Borrower, and will
collaterally assign to Lender or its nominee all rights of Guarantor
thereunder.  If Guarantor does not so file, Guarantor hereby irrevocably
authorizes Lender or Lender’s nominee to do so, either (in Lender’s discretion)
as attorney-in-fact for Guarantor, or in the name of Lender or Lender’s
nominee.  In all such cases, any party authorized to pay such claim shall pay to
Lender, or its nominee, the full amount thereof.
 
(j) Obligations and Taxes. Guarantor shall pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon Guarantor
or upon Guarantor’s income or profits or in respect of Guarantor’s property
before the payment shall become delinquent or in default; provided, however,
that Guarantor shall not be required to pay and discharge or to cause to be paid
and discharged any such tax, assessment or governmental charge or levy so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Guarantor shall, to the extent required by generally
accepted accounting principles applied on a consistent basis, have set aside on
Guarantor’s books adequate reserves with respect thereto.
 
55. Waivers
 
. Guarantor hereby expressly waives:
 
(a) Notices. Notice of the acceptance by Lender of this Guaranty, notice of the
existence, creation or non-payment of any of Guarantor’s Liabilities,
presentment, demand, notice of dishonor, protest, notice of protest, and all
other notices which may be required by statute, rule of law or otherwise, now or
hereafter in effect, except any specifically required by this Guaranty.
 
(b) Disclosures About Borrower. Any obligation Lender may have to disclose to
Guarantor any facts Lender now or hereafter may know or have reasonably
available to it regarding Borrower or Borrower’s financial conditions, or
regarding the Property or other collateral for the Note whether or not Lender
has a reasonable opportunity to communicate such facts or has reason to believe
that any such facts are unknown to Guarantor or materially increase the risk to
Guarantor beyond the risk Guarantor intends to assume hereunder. Guarantor shall
be fully responsible for keeping informed of the financial condition of Borrower
and of all other circumstances bearing on the risk of nonpayment or
nonperformance of Guarantor’s Liabilities.
 
(c) Diligence in Collection.  All diligence in collection of any of Guarantor’s
Liabilities, any obligation hereunder, or any guaranty or other security for any
of the foregoing.
 
(d) Benefit of Certain Laws.  The benefit of all appraisement, valuation,
marshaling, forbearance, stay, extension, reinstatement, redemption, homestead,
exemption and moratorium laws now or hereafter in effect.
 
(e) Certain Defenses.  Any defense based on the incapacity, lack of authority,
death or disability of any other person or entity or the failure of Lender to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding.
 
(f) Election of Remedies Defense.  Any defense based on an election of remedies
by Lender, whether or not such election may affect in any way the recourse,
subrogation or other rights of Guarantor against Borrower or any other person in
connection with Guarantor’s Liabilities.
 
(g) Defenses Relating to Collateral Sale.  Any defense based on the failure of
Lender to: (i) provide notice to Guarantor of a sale or other disposition
(including any collateral sale pursuant to the Uniform Commercial Code) of any
of the security for any of Guarantor’s Liabilities; or (ii) conduct such a sale
or disposition in a commercially reasonable manner.
 
(h) Right to Enforce Lender’s Remedies.  Any right to enforce any remedies or to
participate in any security Lender now has, or later may have, against Borrower,
or any requirement to exhaust any remedies, whether by subrogation or otherwise,
or any requirement to mitigate damages, until all of the Indebtedness has been
paid to Lender and all other Obligations have been performed.
 
56. Miscellaneous.
 
(a) Continuing Guaranty.  This Guaranty is unconditional and irrevocable and
shall in all respects be a continuing guaranty and a primary obligation of
Guarantor and shall not be subject to any counterclaim, set-off, abatement,
deferment or defense based on any claim that Guarantor may have against Lender,
Borrower, or any other person or entity.  This Guaranty shall remain in full
force and effect until all of the following have occurred: (i) all of
Guarantor’s Liabilities have been satisfied in full; and (ii) Lender has no
further obligation to make any advance under the Loan Documents.  No notice of
discontinuance or revocation shall affect any of the obligations of Guarantor
hereunder or of Borrower or of any other obligor with respect to any of
Guarantor’s Liabilities.  Lender shall not be obligated to accept at any time
any deed in lieu of foreclosure, and all obligations of Guarantor hereunder
shall survive foreclosure or any deed in lieu of foreclosure which Lender may
accept, to the extent any of Guarantor’s Liabilities remain unsatisfied.
 
 
 
F-11

--------------------------------------------------------------------------------


 
(b) Obligations; Successors and Assigns. All obligations under this Guaranty
shall be binding upon Guarantor, and upon Guarantor’s heirs, legal
representatives, successors and assigns and shall inure to the benefit of
Lender, each holder of the Note and the successors and assigns of each holder of
the Note.
 
(c) Assignment by Lender. Lender may from time to time, without notice to
Guarantor, assign or transfer any interest in any of Guarantor’s Liabilities by
loan participation or otherwise, and notwithstanding such assignment or
transfer, such Guarantor’s Liabilities shall remain Guarantor’s Liabilities for
purposes of this Guaranty.
 
(d) No Exculpation.  No exculpatory, “non-recourse”, “limited recourse”, or
other language contained in any other Loan Document or in any other document
shall in any way prevent or limit Lender from enforcing this Guaranty against
Guarantor personally.
 
(e) Legal Tender of United States.  All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
 
(f) Time of Essence.  Time is of the essence of this Guaranty.
 
(g) Definitions; Captions; Gender.  With respect to any reference in this
Guaranty to any defined term: (i) if such defined term refers to a person, or a
trust, corporation, partnership or other entity, then it shall also mean all
heirs, personal representatives, successors and assigns of such person or
entity; and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof. Captions contained in this Guaranty in no way define,
limit or extend the scope or intent of their respective provisions. Use of the
masculine, feminine or neuter gender and of singular and plural shall not be
given the effect of any exclusion or limitation herein. The use in this Guaranty
of the term “including”, and related terms such as “include”, shall in all cases
mean “including, without limitation”.
 
(h) Notices.  All Notices given under or pursuant to this Guaranty shall be in
writing and shall be (a) delivered in person, in which event the Notice shall be
deemed received when delivery is actually made, (b) telecopied, in which event
the Notice shall be deemed received on the date of transmission if transmission
is confirmed before 5:00 p.m. New York time on a Business Day or if transmission
is confirmed after 5:00 p.m. New York time, then on the next Business Day
provided that the sender obtains electronic confirmation of receipt and that a
copy of such Notice is also delivered pursuant to clause (a) or (c); or (c) sent
by a nationally recognized overnight courier for next business day delivery, in
which event the Notice shall be deemed received on the first Business Day after
delivery to, and acceptance for delivery by, the courier. All such Notices
intended for Lender shall be delivered, with a copy to its attorney, to their
respective Addresses provided in the Settlement Agreement and if sent by
facsimile such Notices shall be sent to the facsimile numbers set forth in the
Settlement Agreement. Either party may change its Address or facsimile number by
giving written notice to the other in accordance with the foregoing notice
provision.
 
Guarantor’s Address for Notices is:


Frank Crivello
1818 North Farwell Avenue
Milwaukee, Wisconsin  53202
Facsimile No.:  (414) 283-2610


With a copy to:                    ____________________
____________________
____________________
Attention:  ___________




(i) Entire Agreement.  This Guaranty constitutes the entire agreement of
Guarantor for the benefit of Lender with respect to the subject matter hereof
and supersedes any prior agreements with respect to the subject matter hereof.
 
(j) No Modification Without Writing.  This Guaranty may not be terminated or
modified in any way nor can any right of Lender or any obligation of Guarantor
be waived or modified, except by a writing signed by Lender and Guarantor.
 
(k) Independent Obligations.  The obligations of Guarantor hereunder are
independent of the obligations of Borrower.  In the event of any default
hereunder, Lender may institute a separate action against Guarantor with or
without joining or instituting a separate action against Borrower or against any
other guarantor or other obligor.
 
(l) Financial Risk.  Guarantor shall be fully responsible for keeping himself,
herself or itself, as the case may be, informed of the financial condition of
Borrower and of all other circumstances bearing on the risk of nonpayment or
nonperformance of the Indebtedness or Obligations.
 
(m) Severability.  Each provision of this Guaranty shall be interpreted so as to
be effective and valid under applicable law, but if any provision of this
Guaranty shall in any respect be ineffective or invalid under such law, such
ineffectiveness or invalidity shall not affect the remainder of such provision
or the remaining provisions of this Guaranty.
 
(n) Cumulative.  The obligations of Guarantor hereunder are in addition to any
other obligations Guarantor may now or hereafter have to Lender, and shall not
be affected in any way by the delivery to Lender by Guarantor or any other
guarantor of any other guaranty, or any combination thereof.  All rights and
remedies of Lender and all obligations of Guarantor under this Guaranty are
cumulative.  In addition, Lender shall have all rights and remedies available to
Lender in law or equity for the enforcement of this Guaranty.
 
(o) Effect of Lender’s Delay or Action.  No delay by Lender in the exercise of
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise by Lender of any right or remedy shall preclude any other exercise
thereof or the exercise of any other right or remedy.  No action of Lender
permitted hereunder shall in any way impair or otherwise affect any right of
Lender or obligation of Guarantor under this Guaranty.  Lender shall not be
liable in any way for any decrease in the value or marketability of any property
securing any of Guarantor’s Liabilities which may result from any action or
omission of Lender in enforcing any part of this Guaranty.
 
(p) Subrogation. Until all of Guarantor’s Liabilities have been paid to Lender,
and all periods under applicable bankruptcy law for the contest of any payment
by Guarantor as a preferential or fraudulent payment have expired, Guarantor
knowingly and with advice of counsel, waives, relinquishes, releases and
abandons all rights and claims to indemnification, contribution, reimbursement,
subrogation and payment which such Guarantor may now or hereafter have by and
from Borrower and Borrower’s successors and assigns, for any payments made by
Guarantor to Lender, including without limitation, any rights which might allow
Borrower, Borrower’s successors and assigns or creditors, or a trustee in
bankruptcy of Borrower to claim in bankruptcy or any other similar proceedings
that any payment made by Borrower or Borrower’s successors and assigns to Lender
was on behalf of or for the benefit of Guarantor and that such payment is
recoverable by Borrower, a creditor or trustee in bankruptcy of such Borrower as
a preferential payment, fraudulent conveyance, payment of an insider or any
other classification of payment which may otherwise be recoverable from Lender.
Guarantor further waives any defense based upon an election of remedies by
Lender which destroys or otherwise impairs any subrogation rights of Guarantor
to proceed against Borrower.
 
 
F-12

--------------------------------------------------------------------------------


 
 
(q) Joint and Several.  Guarantor’s Liabilities shall be the joint and several
obligations and liabilities of Guarantor, Borrower and any other guarantor of
all or part of the Indebtedness or Obligations. Notwithstanding any provisions
of this Agreement to the contrary, it is intended that the joint and several
nature of the liability of Guarantor’s Liabilities and the liens and security
interests, if any, granted as security for the Indebtedness or Obligations, not
constitute a fraudulent conveyance under the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time (a “Fraudulent
Conveyance”). Consequently, if the liability of Guarantor for Guarantor’s
Liabilities, or any liens or security interests granted by Guarantor securing
Guarantor’s Liabilities would, but for the application of this sentence,
constitute a Fraudulent Conveyance, the liability of Guarantor and the liens and
security interests securing such liability shall be valid and enforceable only
to the maximum extent that would not cause such liability or such lien or
security interest to constitute a Fraudulent Conveyance.
 
(r) Unconditional Obligations.  The obligations of Guarantor shall be
unconditional, irrespective of (i) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against Guarantor or Borrower
or Lender’s election in any such proceeding of the application of Section
1111(b)(2) of the Bankruptcy Code; (ii) any borrowing or grant of a security
interest by Borrower as debtor-in-possession, under Section 364 of the
Bankruptcy Code; (iii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Lender’s claim(s) for repayment of any of
Guarantor’s Liabilities; or (iv) any other circumstance other than payment in
full of Guarantor’s Liabilities which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.
 
(s) Governing Law.  THE TERMS OF THIS GUARANTY WERE NEGOTIATED IN THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING LOAN DOCUMENTS, INCLUDING WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.
THEREFORE, THIS GUARANTY SHALL BE CONSTRUED AND INTERPRETED WITH, AND GOVERNED
BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO NEW
YORK CHOICE OF LAW PRINCIPLES.
 
(t) Consent to Jurisdiction.  GUARANTOR ACKNOWLEDGES THAT LENDER’S PRINCIPAL
OFFICE IS LOCATED IN NEW YORK, NEW YORK AND THAT LENDER MAY BE IRREPARABLY
HARMED IF REQUIRED TO INSTITUTE OR DEFEND ANY ACTION IN ANY JURISDICTION OTHER
THAN THE STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE STATE OF NEW
YORK.  THEREFORE, GUARANTOR IRREVOCABLY: (A) AGREES THAT ANY SUIT, ACTION OR
OTHER LEGAL PROCEEDING RELATING TO THIS GUARANTY MAY BE BROUGHT ONLY IN THE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE SOUTHERN DISTRICT OF NEW YORK,
STATE OF NEW YORK PURSUANT TO. SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AT LENDER’S OPTION; (B) CONSENTS TO THE JURISDICTION OF EACH
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; (C) WAIVES ANY OBJECTION
WHICH GUARANTOR MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY OF SUCH COURTS; AND (D) AGREES TO JOIN LENDER IN ANY PETITION
FOR REMOVAL TO ANY OF SUCH COURTS.
 
(u) Waiver of Jury Trial.  GUARANTOR AND LENDER BY ITS ACCEPTANCE OF THIS
GUARANTY, HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE THIS GUARANTY OR BASED UPON OR ARISING OUT OF THE
SUBJECT MATTER OF THIS GUARANTY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND GUARANTOR ACKNOWLEDGES THAT
NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY
ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. GUARANTOR AND LENDER EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH OF THEM HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS GUARANTY AND THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN
THEIR RELATED FURTHER DEALINGS.
 
57.  Revocation. Upon revocation by written notice or actual notice of death,
this Guaranty shall continue in full force and effect as to all Guarantor’s
Liabilities contracted for or incurred before revocation, and as the Lender
shall have the rights provided by this Guaranty as if no revocation had
occurred.  Any renewal, extension or increase in of any of the Guarantor’s
Liabilities whether made before or after such revocation, shall constitute a
part of the Guarantor’s Liabilities contracted for or incurred before
revocation.
 
58. Marital Property. Guarantor hereby acknowledges and agrees that the
obligations and liabilities incurred by Guarantor hereunder are incurred in the
interest of his marriage or family.
 
[The remainder of this page is intentionally blank; signature page follows.]
F-13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.



             
 
By:
/s/        FRANK CRIVELLO, an individual                  




 






F-14

--------------------------------------------------------------------------------



EXHIBIT G


Greystone Assignment


ASSIGNMENT
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Greystone Business Credit II, L.L.C., a Delaware limited
liability company (the “Assignor”), hereby sells, assigns, and transfers to
Furrs 1, LLC (“Furrs 1”); Furrs 2, LLC (“Furrs 2”), and Sierra Center Twenty
Five, a Limited Liability Company (“Sierra 25”) (each of Furrs 1, Furrs 2 and
Sierra 25, an “Assignee” and collectively the “Assignees”), in accordance with
the terms hereof (this “Assignment”) and pursuant to and subject to the terms
and conditions contained in that certain Settlement Agreement of even date
herewith (“Settlement Agreement”) by and among the Greystone Parties and the
Crivello Parties (as such terms are defined in the Settlement Agreement), all
right, title, and interest, if any, of Assignor in and to each of the
securities, documents, instruments and agreements described on Exhibit
A attached hereto and incorporated herein by reference (collectively, the
“Assigned Documents”), and all rights, remedies, powers, and discretions of
Assignor thereunder, as if the Assignor had specifically and separately assigned
to each Assignee each of the Assigned Documents.
 
59. Assignor’s Representations and Warranties.  Assignor warrants and represents
the following:
 
(a)  
Assignor (i) has not previously assigned, sold, or otherwise transferred the
Assigned Documents, (ii) has the right and authority to transfer the Assigned
Documents to Assignee, and (iii) is transferring the Assigned Documents to
Assignee free and clear of any liens or encumbrances.

 
(b)  
The execution by Assignor of this Assignment and the performance by Assignor of
Assignor’s obligations hereunder have been duly authorized by all required
action and will not violate any order of any court or governmental agency or any
agreement by which Assignor is bound.

 
60. Appco Transaction.  Notwithstanding anything to the contrary contained
herein, with respect to the assignment by Assignor to Assignee of the Appco Loan
Agreement, it is hereby understood and agreed that if Assignor or any of its
affiliates are subsequently required to remit any funds to the bankruptcy estate
concerning Appco, then to the extent Assignor would have been entitled to
exercise its rights under the Appco Loan Agreement to receive all or a portion
of such funds, then Assignee shall, upon receipt of a distribution from the
Appco bankruptcy estate, be required to so remit said portion promptly to
Assignor.
 
61. Representations by Assignee.  Each Assignee represents that the execution by
each Assignee of this Assignment and the performance by each such Assignee of
said Assignee’s obligations hereunder have been duly authorized by all required
action and will not violate any order of any court or governmental agency or any
agreement by which Assignee is bound.
 
62. Delivery of Assigned Documents.  Upon the execution hereof, Assignor shall
deliver the following to Assignee:
 
(a)  
An original of this Assignment executed by Assignor; and

 
(b)  
All of the original Assigned Documents in Assignor’s possession or certified
copies thereof.

 
63. Authorizations.  Upon the execution hereof, Assignee is hereby authorized
(a) to file UCC-3 Termination Statements for any previously filed UCC-1
statements of Assignor in connection with the Assigned Documents and (b) to file
UCC-3 Assignments for the UCC Financing Statements identified on Exhibit B
attached hereto and made a part hereof.
 
64. Further Assurances.  Promptly upon request from time to time of the other
party, each party shall do, execute, acknowledge and deliver, or cause to be
done, executed, acknowledged or delivered, to or at the direction of such party,
all further acts, transfers, assignments, powers and other documents and
instruments as may be reasonably requested to give effect to the transactions
contemplated hereby.
 
65. Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Settlement
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State of New York, and may not be modified or amended in any
manner, other than by a written agreement signed by the party to be charged
therewith.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Settlement Agreement.
 
66. Severability.  If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
 
67. Counterparts.  This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
 
[Remainder of page intentionally blank; signature page follows.]
 
 
G-1

--------------------------------------------------------------------------------





Executed as an instrument under seal as of the ________ day of November, 2009.
 

   Greystone Business Credit II, L.L.C.,      a Delaware limited liability
company                
By:
/s/        Name:        Allison W. Berman       Title:          Vice President  
       


      
 
Acknowledged, agreed, and accepted on
the terms and conditions set forth herein:
 
FURRS 1, LLC, a Delaware limited liability company
 
By:Furrs Manager 1, Inc., a Delaware corporation, its managing member
 
By:  ______________________________
Name:  David M. Marks
Title:    President
 
 
FURRS 2, LLC, a Delaware limited liability company
 
By:Furrs Manager 2, Inc., a Delaware corporation, its managing member
 
By:  ______________________________
Name:   David M. Marks
Title:     President
 
 
SIERRA CENTER TWENTY FIVE, A LIMITED LIABILITY COMPANY, a Wisconsin limited
liability company
 
By:East Towne Plaza, Inc., a Wisconsin corporation, its managing member
 
By:  ______________________________
Name:     David M. Marks
Title:       President
 
 
 



G-2

--------------------------------------------------------------------------------



EXHIBIT A
 
1.
Loan and Security Agreement dated as of December 29, 2006, by and among TITAN
GLOBAL HOLDINGS, INC., a Utah corporation ("TGH"), TITAN ELECTRONICS, INC., a
Delaware corporation, formerly known as Titan PCB West, Inc. ("Titan
Electronics"), TITAN EAST, INC., a Delaware corporation, formerly known as Titan
PCB East, Inc. ("Titan East"), OBLIO TELECOM, INC., a Delaware corporation
("Oblio"), TITAN WIRELESS COMMUNICATIONS, INC., a Delaware corporation
("Wireless"), START TALK INC., a Delaware corporation ("Start Talk"), PLANET
DIRECT, INC., a Texas corporation, formerly known as Pinless, Inc. ("Planet
Direct"), TITAN CARD SERVICES, INC., a Delaware corporation ("Card Services"),
TITAN-NEXUS, INC., a Delaware corporation ("Nexus"), TITAN COMMUNICATIONS, INC.,
a Delaware corporation ("Communications"; and together with TGH, Titan
Electronics, Titan East, Oblio, Wireless, Start Talk, Planet Direct, Card
Services and Nexus, the "Titan Borrowers"); and GBC FUNDING, LLC (as assignee of
Greystone Business Credit II, L.L.C.) (as amended, modified and supplemented
from time to time, the "Titan Loan Agreement").

 
2.
Loan and Security Agreement dated as of September 17, 2007, among Appco, the
lenders from time to time party thereto (the "Appco Lenders") and Greystone
Business Credit II, L.L.C., for itself and as agent (in such capacity, the
"Appco Agent") for all Appco Lenders (as amended, modified and supplemented from
time to time, the "Appco Loan Agreement")

 
3.
Any claims, administrative claims, or other rights in the bankruptcy case of
Appalachian Oil Company, Inc., United States Bankruptcy Court for the Eastern
District of Tennessee, Case No. 2:09-bk-50259.

 
4.
With respect to the USAD Transaction, any and all rights of Assignor in the
property set forth on Exhibit A-1 attached hereto.

 
5.
With respect to the Titan Apparel Transaction, any and all rights of Assignor in
the property set forth on Exhibit A-2 attached hereto.

 
6.
Corporate Guaranty, dated as of September 17, 2007, made by Appco-KY,
guaranteeing all of the obligations of Appco

 
7.
Corporate Guaranty, dated as of September 17, 2007, made by Appco and Appco-KY,
guaranteeing all of the obligations of the Titan Borrowers

 
8.
Corporate Guaranty, dated as of October 17, 2007, made by Appco and Appco-KY,
guaranteeing all of the obligations of USAD

 
9.
Corporate Guaranty, dated as of September 17, 2007, made by the Titan Borrowers,
guaranteeing all of the obligations of Appco

 
10.
Corporate Guaranty, dated as of October 15, 2007, made by USAD, guaranteeing all
of the obligations of Appco

 
11.
Corporate Guaranty, dated as of November 30, 2007, made by Nexus guaranteeing
all of the obligations of the Titan Borrowers

 
12.
Corporate Guaranty, dated as of December 14, 2007, made by Communications,
guaranteeing all of the obligations of the Titan Borrowers

 
13.
Guaranty, dated as of December 14, 2007, made by Apparel, guaranteeing certain
obligations of Global Brand Marketing Inc., not to exceed $3,000,000

 
14.
Parent Guaranty, dated as of December 14, 2007, made by TGH, guaranteeing
certain obligations of Apparel, not to exceed $450,000

 
15.
Corporate Guaranty, dated as of October 17, 2007, made by Card
Services,  guaranteeing all of the obligations of Appco

 
16.
Corporate Guaranty, dated as of June 12, 2008, made by Farwell Equity Partners
II, LLC, guaranteeing the Titan Loan Agreement

 
17.
Pledge of Titan, dated as of December 29, 2006, made by Titan in favor of GBC,
pledging specified subsidiaries

 
18.
Pledge of Oblio, dated as of December 29, 2006, made by Oblio in favor of GBC,
pledging specified Titan subsidiaries

 
19.
Pledge of Titan, dated as of September 17, 2008, made by Titan in favor of GBC,
pledging shares of Appco

 
20.
Pledge of Appco, dated as of September 17, 2008, made by Appco in favor of GBC,
pledging shares of specified Appco subsidiaries

 
21.
Pledge of Farwell Equity Partners II, LLC, dated as of June 12, 2008, in favor
of GBC, pledging 6,000,000 shares of Marine Growth Ventures, Inc.

 
22.
Pledge of Frank Crivello, dated as of March 26, 2007, in favor of GBC, pledging
300,000 shares of Titan.

 
A-1

--------------------------------------------------------------------------------



 
Exhibit A-1

 
 
(USAD)

 
A-2

--------------------------------------------------------------------------------



 
EXHIBIT A-2

 
 
(Titan Apparel)

 


 
 
Shoe Patterns, Designs and Patents together with residual equipment

 
A-3

--------------------------------------------------------------------------------



 
EXHIBIT B

 
 
UCC Financing Statements

 


 
 
[Assignee to furnish]

 


B-1

--------------------------------------------------------------------------------



EXHIBIT H


Owner’s Pro Forma Policy and Leasehold Pro Forma Policy for Project One




H-1

--------------------------------------------------------------------------------



EXHIBIT I


Owner’s Pro Forma Policy for Project Two




I-1

--------------------------------------------------------------------------------



EXHIBIT J


Owner’s Pro Forma Policy for Project Four




J-1

--------------------------------------------------------------------------------



EXHIBIT K


Pro Forma Loan Policy for Project Three





K-1